        Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 1 of 82



 1   WYOMING ATTORNEY GENERAL’S OFFICE
     ERIK E. PETERSEN, WSB No. 7-5608 (pro hac vice pending)
 2   MICHAEL M. ROBINSON, WSB No. 6-2658 (pro hac vice pending)
 3   Senior Assistant Attorneys General
     2320 Capitol Avenue
 4   Cheyenne, WY 82002
     Telephone: (307) 777-6946
 5   Facsimile: (307) 777-3542
     erik.petersen@wyo.gov
 6   mike.robinson@wyo.gov
 7
     DOWNEY BRAND LLP
 8   CHRISTIAN L. MARSH (Bar No. 209442)
     455 Market Street, Suite 1500
 9   San Francisco, CA 94105
     Telephone: (415) 848-4800
10
     Facsimile: (415) 848-4801
11   cmarsh@downeybrand.com

12   Attorneys for THE STATE OF WYOMING

13                             IN THE UNITED STATES DISTRICT COURT
14
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
     STATE OF CALIFORNIA, by and through              Case No. 4:18-Cv-05712-YGR
16   XAVIER BECERRA, Attorney General, and the
     CALIFORNIA AIR RESOURCES BOARD;                  STATE OF WYOMING’S
17   and STATE OF NEW MEXICO, by and through          CORRECTED NOTICE OF
     HECTOR BALDERAS, Attorney General,               MOTION, MOTION, AND
18
                                                      MEMORANDUM OF POINTS AND
19                    Plaintiffs,                     AUTHORITIES IN SUPPORT OF
                                                      MOTION TO INTERVENE
20               v.
                                                      Date: December 4, 2018
21   RYAN ZINKE, Secretary of the Interior,           Time: 2:00 p.m.
22   JOSEPH R. BALASH, Assistant Secretary for        Dept.: Courtroom 1
     Land and Minerals Management, United States
23   Department of the Interior; UNITED STATES        Action Filed: September 18, 2018
     BUREAU OF LAND MANAGEMENT; and
24   UNITED STATES DEPARTMENT OF THE
     INTERIOR,
25
26                    Defendants.

27
28
     1535749.4                                                             Case No. 4:18-cv-05712-YGR
             STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                            AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 2 of 82



                    1                                                   TABLE OF CONTENTS
                    2                                                                                                                                    Page
                    3   NOTICE OF MOTION AND MOTION ..................................................................................... 1
                    4   MEMORANDUM OF POINTS AND AUTHORITIES .............................................................. 2
                        INTRODUCTION ...................................................................................................................... 2
                    5
                        BACKGROUND ........................................................................................................................ 3
                    6   ARGUMENT ............................................................................................................................. 5
                    7       I.    Wyoming is entitled to intervene as a matter of right. .......................................... 5
                                            1.         Wyoming’s motion is timely. ................................................................... 6
                    8
                                            2.         Wyoming has a significant protectable interest. ........................................ 7
                    9                       3.
                                            Plaintiffs’ challenge threatens to impair Wyoming’s interests. ................ 10
                   10                       4.
                                            The federal Defendants cannot adequately represent Wyoming’s
                                            interests. ................................................................................................. 11
                   11       II.  In the alternative, the Court should grant Wyoming permission to
                                 intervene. ........................................................................................................... 12
                   12
                        CONCLUSION ........................................................................................................................ 13
DOWNEY BRAND LLP




                   13
                   14

                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                        1535749.4                                                          i
                           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 3 of 82



                    1                                               TABLE OF AUTHORITIES
                    2                                                                                                                                Page
                    3
                    4   Federal Court Cases
                        California ex rel. Lockyer v. United States,
                    5     450 F.3d 436 (9th Cir. 2006) ................................................................................................. 10
                    6   California v. United States Bureau of Land Mgmt.,

                    7     277 F. Supp. 3d 1106 (N.D. Cal. 2017) ................................................................................... 4
                    8   California v. United States Bureau of Land Mgmt.,
                          286 F. Supp. 3d 1054 (N.D. Cal. 2018) ................................................................................... 4
                    9   County of Fresno v. Andrus,
                           622 F.2d 436 (9th Cir. 1980) ................................................................................................... 7
                   10
                        Forest Conservation Council v. United States Forest Serv.,
                   11      66 F.3d 1489 (9th Cir. 1995) ................................................................................................. 11
                        Fund for Animals v. Norton, Inc.,
                   12      322 F.3d 728 (D.C. Cir. 2003)............................................................................................... 10
DOWNEY BRAND LLP




                   13   Georgia v. United States Army Corps of Eng’rs,
                           302 F.3d 1242 (11th Cir. 2002) ............................................................................................. 12
                   14   Kootenai Tribe of Idaho v. Veneman,
                           313 F.3d 1094 (9th Cir. 2002) ......................................................................................... 12, 13
                   15
                        Nat’l Farm Lines v. Interstate Comm'n,
                   16      564 F.2d 381 (10th Cir. 1977) ............................................................................................... 11
                        Natural Res. Defense Council v. Costle,
                   17      561 F.2d 904 (D.C. Cir. 1977)................................................................................................. 7
                   18   Sierra Club v. EPA,
                           995 F.2d 1478 (9th Cir. 1993) ............................................................................................. 6, 7
                   19   Sierra Club v. Espy,
                           18 F.3d 1202 (5th Cir. 1994) ................................................................................................. 11
                   20
                        Sw. Ctr. for Biological Diversity v. Berg,
                   21      268 F.3d 810 (9th Cir. 2001) ............................................................................................. 6, 11
                        United States v. Aerojet Gen. Corp.,
                   22      606 F.3d 1142 (9th Cir. 2010) ................................................................................................. 6
                   23   United States v. Alisal Water Corp.,
                           370 F.3d 915 (9th Cir. 2004) ................................................................................................... 6
                   24   United States v. City of Los Angeles,
                           288 F.3d 391 (9th Cir. 2002) ........................................................................................6, 10, 11
                   25
                        United States v. Oregon,
                   26      745 F.2d 550 (9th Cir. 1984) ................................................................................................... 6
                        WildEarth Guardians v. Nat’l Park Serv.,
                   27      604 F.3d 1192 (10th Cir. 2010) ......................................................................................... 7, 10
                   28   Wilderness Soc’y v. United States Forest Serv.,
                        1535749.4                                                        ii
                           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 4 of 82



                    1                                                TABLE OF AUTHORITIES
                                                                           (continued)
                    2                                                                                                                                  Page
                    3        630 F.3d 1173 (9th Cir. 2011) ....................................................................................... Passim
                        Wyoming ex rel. Crank v. United States,
                    4     539 F.3d 1236 (10th Cir. 2008) ............................................................................................... 8
                    5   Wyoming v. United States Dep’t of the Interior
                          No. 16-cv-0285 (D. Wyo.) .................................................................................................. 3, 4
                    6   Wyoming v. United States Dep’t of the Interior
                          No. 16-cv-0280 (D. Wyo.) ...................................................................................................... 4
                    7
                        Wyoming v. United States Dep’t of the Interior
                    8     Nos. 18-8027, 18-8029 (10th Cir.) .......................................................................................... 4

                    9
                        Federal Rules and Regulations
                   10   81 Fed. Reg. 83008 (Nov. 18, 2016) ........................................................................................... 3
                   11   82 Fed. Reg. 16093 (March 31, 2017) ......................................................................................... 4
                        82 Fed. Reg. 16096 (March 31, 2017) ........................................................................................ 4
                   12
                        82 Fed. Reg. 27430 (June 15, 2017) ............................................................................................ 4
DOWNEY BRAND LLP




                   13   82 Fed. Reg. 58050 (Dec. 8, 2017).............................................................................................. 4
                   14   83 Fed. Reg. 49184 (Sept. 28, 2018) ....................................................................................... 4, 5
                        Fed. R. Civ. P. 24................................................................................................ 1, 2, 3, 5, 6, 7, 12
                   15
                   16   Additional Authorities
                   17   3B Moore’s Federal Practice, ¶ 24.07[4] at 24-78 (2d ed. 1995) ............................................... 12
                        Wyoming Dep’t of Envtl. Quality, Comments to Proposed Rule, Waste Prevention,
                   18     Production Subject to Royalties, and Resources Conservation (April 22, 2016) .................... 8-9
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                        1535749.4                                                        iii
                           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 5 of 82



                    1                                   NOTICE OF MOTION AND MOTION
                    2               Please take notice on December 4, 2018, at 2:00 p.m., or as soon thereafter as this matter
                    3   may be heard before the Honorable Yvonne Gonzalez Rogers in the above-titled Court, located at
                    4   the Oakland Courthouse, Courtroom 1, Fourth Floor, 1301 Clay Street, Oakland, California
                    5   94612, the State of Wyoming will, and hereby does, move for leave to intervene as a defendant in
                    6   the above-captioned case under Federal Rule of Civil Procedure 24.
                    7               Wyoming hereby moves for leave to intervene as a matter of right under Federal Rule of
                    8   Civil Procedure 24(a)(2) or, in the alternative, permissively under Federal Rule of Civil Procedure
                    9   24(b). In support of its motion, Wyoming submits the enclosed Memorandum of Points and
                   10   Authorities and supporting affidavits. Also filed concurrently herewith are a proposed Order and
                   11   Wyoming’s proposed Answer to Plaintiffs’ Complaint.
                   12               Counsel for Wyoming has conferred with counsel for all parties in this matter regarding
DOWNEY BRAND LLP




                   13   its motion to intervene and understands that the States of California and New Mexico do not
                   14   oppose Wyoming’s motion. The federal Defendants take no position on the motion.

                   15   DATED: October 29, 2018                           DOWNEY BRAND LLP
                   16                                                     By:     /s/ Christian L. Marsh________________
                                                                                Christian L. Marsh
                   17
                                                                                Attorneys for THE STATE OF WYOMING
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                        1535749.4                                            1                         Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 6 of 82



                    1                          MEMORANDUM OF POINTS AND AUTHORITIES
                    2              The State of Wyoming has moved for leave to intervene in the above-captioned case as a
                    3   matter of right under Federal Rule of Civil Procedure 24(a)(2) or, in the alternative, permissively
                    4   under Federal Rule of Civil Procedure 24(b). Contemporaneously, Wyoming has filed a proposed
                    5   answer to Plaintiffs’ First Amended Complaint pursuant to Federal Rule of Civil Procedure 24(c).
                    6   Wyoming offers this memorandum in support of its motion.
                    7                                              INTRODUCTION
                    8              The States of California and New Mexico challenge a decision by the Bureau of Land
                    9   Management (BLM) to repeal certain provisions and revise others of a rule adopted in 2016 to
                   10   regulate methane emissions from the production of oil and gas on federal and Indian lands.
                   11   Plaintiffs ask this Court to vacate the new BLM rule and reinstate the 2016 rule in its entirety.
                   12   Wyoming seeks to intervene as a matter of right, or in the alternative, permissively, in this case to
DOWNEY BRAND LLP




                   13   defend BLM’s rule repealing and revising the 2016 rule.
                   14              There are four factors courts evaluate to determine whether a party is entitled to intervene

                   15   as a matter of right: (1) the motion is timely; (2) the applicant has a significant protectable interest
                   16   relating to the property or transaction that is the subject of the action; (3) disposition of the action
                   17   may, as a practical matter, impair or impede the applicant’s ability to protect its interest; and (4)
                   18   the existing parties may not adequately represent the applicant’s interest. Wyoming meets all four
                   19   factors.
                   20              First, the motion is timely because the federal Defendants have not yet filed a responsive
                   21   pleading or the administrative record, and Wyoming’s participation will not prejudice any party at
                   22   this early stage of the litigation. Second, Wyoming has significant, legally protectable interests at
                   23   stake in this litigation; in particular, the exercise of its sovereign power to enforce its air quality
                   24   rules and the economic benefits for the development of Wyoming’s natural resources, both of
                   25   which the 2016 rule would negatively impact. Third, reinstatement of the 2016 rule would impede
                   26   the efficient and effective enforcement of Wyoming’s air quality regulations and cost the State a
                   27   significant amount of revenue. Finally, the federal Defendants cannot adequately represent
                   28   Wyoming’s sovereign interests. Alternatively, Wyoming meets the standard for permissive
                        1535749.4                                      2                      Case No. 4:18-cv-05712-YGR
                             STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                            AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 7 of 82



                    1   intervention because it contests Plaintiffs’ claims regarding the legality of the repeal and revisions
                    2   to the 2016 rule, satisfying the common question requirement. Accordingly, Wyoming meets the
                    3   requirements for intervention under Federal Rule of Civil Procedure 24, and its motion to
                    4   intervene should be granted.
                    5                                            BACKGROUND
                    6          On November 18, 2016, BLM published a final rule regulating the venting and flaring of
                    7   natural gas and setting air quality standards on emissions from existing oil and gas production
                    8   operations on federal and Indian land. 81 Fed. Reg. 83008 (Nov. 18, 2016) (2016 Rule). The 2016
                    9   Rule requires operators of oil and gas wells to take various actions ostensibly intended to reduce
                   10   the waste of gas during the production process but in practice are mechanisms to regulate air
                   11   quality. Specifically, the main provision of the 2016 Rule requires well operators to flare natural
                   12   gas rather than vent it. Id. at 83022-23. The 2016 Rule permits venting only in certain, limited
DOWNEY BRAND LLP




                   13   circumstances, such as when flaring is technically infeasible or in an emergency. Id. While the
                   14   2016 Rule replaces venting with flaring, it also requires a reduction in routine flaring over time.

                   15   Id. at 83023. Instead of flaring, operators must capture an increasing percentage of gas, from 85
                   16   percent in 2018-19 up to 98 percent beginning on January 1, 2026. Id. The 2016 Rule also
                   17   requires operators to adopt waste minimization plans, leak detection and repair programs, and to
                   18   update or replace equipment to prevent “gas losses from pneumatic controllers and pumps,
                   19   storage vessels, liquids unloading, and well drilling and completions.” Id. at 83011-12. The 2016
                   20   Rule became effective on January 17, 2017, with many requirements, however, being phased-in
                   21   effective January 17, 2018, or later. Id. at 83011.
                   22          The State of Wyoming, among others, immediately challenged the 2016 Rule in the
                   23   United States District Court for the District of Wyoming. Wyoming v. United States Dep’t of the
                   24   Interior, No. 16-cv-0285 (D. Wyo.) (Petition filed November 18, 2016). Among other reasons,
                   25   Wyoming asked the court to set aside the 2016 Rule because BLM’s regulation of air quality
                   26   standards was outside its statutory authority and the 2016 Rule unlawfully interfered with
                   27   Wyoming’s air quality pollution control regime and state implementation plan. (Id. at Dkt. No. 1).
                   28   In addition, Wyoming challenged the authority of BLM to use ancillary benefits – the impact of
                        1535749.4                                      3                        Case No. 4:18-cv-05712-YGR
                             STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                            AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 8 of 82



                    1   the rule on global climate – in its cost-benefit analysis. (Id. at Dkt. No. 141). Absent the
                    2   inappropriate ancillary benefits, the annual costs of the 2016 Rule far exceed any savings, and
                    3   Wyoming thus argued that the 2016 Rule was arbitrary and capricious. (Id.).
                    4               While that case was pending, the President of the United States issued an executive order
                    5   directing BLM to review the 2016 Rule and propose rules “suspending, revising, or rescinding”
                    6   the 2016 Rule “if appropriate[.]” 82 Fed. Reg. 16093, 16096 (March 31, 2017). Consistent with
                    7   that directive, BLM postponed the compliance dates for certain phase-in provisions of the 2016
                    8   Rule. 82 Fed. Reg. 27430 (June 15, 2017) (Postponement Rule). Also, BLM announced its
                    9   intention to promulgate a rule suspending the compliance dates for the 2016 Rule’s phase-in
                   10   provisions. Id.; 82 Fed. Reg. 58050 (Dec. 8, 2017) (Suspension Rule).
                   11               The States of California and New Mexico challenged the Postponement and Suspension
                   12   Rules in the Northern District of California. See California v. United States Bureau of Land
DOWNEY BRAND LLP




                   13   Mgmt., 277 F. Supp. 3d 1106, 1112 (N.D. Cal. 2017); California v. United States Bureau of Land
                   14   Mgmt., 286 F. Supp. 3d 1054, 1057 (N.D. Cal. 2018). Initially, the court held that BLM failed to

                   15   present a reasoned analysis for the Postponement Rule and vacated it. 277 F. Supp. 3d at 1122-23.
                   16   Later, the court granted a preliminary injunction enjoining the Suspension Rule. 286 F. Supp. 3d
                   17   at 1065-68, 1076.
                   18               After the California court enjoined the Suspension Rule, the Wyoming district court
                   19   stayed implementation of the 2016 Rule’s phase-in provisions to preserve the status quo. See
                   20   Wyoming v. United States Dep’t of the Interior, No. 16-cv-0285 (Dkt. No. 215) and No. 16-cv-
                   21   0280 (Dkt. No. 210) (D. Wyo.) (Order Staying Implementation of Rule Provisions and Staying
                   22   Action Pending Finalization of Revision Rule (issued April 4, 2018)) (Attachment 1 at 10).
                   23   Proponents of the 2016 Rule, including California and New Mexico, appealed the decision. That
                   24   matter is currently pending before the Tenth Circuit. Wyoming v. United States Dep’t of the
                   25   Interior, Nos. 18-8027, 18-8029 (10th Cir.).
                   26               On September 28, 2018, BLM published a rule to rescind or revise provisions of the 2016
                   27   Rule. 83 Fed. Reg. 49184 (Sept. 28, 2018) (Revision Rule). BLM found that many of the
                   28   requirements of the 2016 Rule were not cost-effective and, indeed, “imposed compliance costs
                        1535749.4                                      4                         Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                             Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 9 of 82



                    1   well in excess of the value of the resource to be conserved.” Id. at 49190. Accordingly, BLM
                    2   adopted the Revision Rule to limit waste without unnecessarily burdening production. Id. BLM
                    3   also recognized that numerous provisions of the 2016 Rule exceeded its authority to prevent
                    4   waste under the Mineral Leasing Act, imposed undue burdens on marginal or low-production
                    5   wells, and constrained economic growth and prevented job creation. Id. at 49185, 49187. The
                    6   Revision Rule rescinds the following provisions, among others, of the 2016 Rule: waste
                    7   minimization plans, equipment replacement or upgrade requirements, and leak detection and
                    8   repair programs. Id. at 49190. The Revision Rule amends the provisions relating to venting and
                    9   flaring. Id. While retaining the requirement to flare and not vent outside of limited exceptions, the
                   10   Revision Rule defers to state and tribal regulations for flaring. Id. at 49202-04. Consistent with
                   11   that deference, the Revision Rule eliminates the gas capture percentage requirement leaving the
                   12   question of capture up to the states and tribes. Id. at 49192-93. The Revision Rule addresses the
DOWNEY BRAND LLP




                   13   issues with the 2016 Rule Wyoming identified in its action to set aside that rule.
                   14               Before the Revision Rule’s publication in the Federal Register, the States of California

                   15   and New Mexico filed this action challenging the new rule. (Dkt. No. 1). Plaintiffs subsequently
                   16   filed an amended Complaint on October 10, 2018. (Dkt. No. 29). Plaintiffs allege several
                   17   violations of federal law. Specifically, they allege the Revision Rule: (1) is arbitrary and
                   18   capricious in violation of § 706 of the APA because BLM failed to provide a reasoned
                   19   explanation; (2) violates the Mineral Leasing Act because the Revision Rule’s definition of
                   20   “waste of oil and gas” conflicts with the Act’s statutory provisions as well as being arbitrary and
                   21   capricious under the APA as the definition ignores statutory requirements for fair return on public
                   22   resources and other existing BLM definitions of “waste;” and (3) violates the National
                   23   Environmental Policy Act because BLM did not produce an environmental impact statement
                   24   assessing the impacts of the Revision Rule. (Id. at 18-23). Plaintiffs ask this Court to vacate the
                   25   Revision Rule and reinstate the 2016 Rule. (Id. at 23).
                   26                                                  ARGUMENT
                   27   I.          Wyoming is entitled to intervene as a matter of right.
                   28               Federal Rule of Civil Procedure 24(a)(2) governs intervention as a matter of right. An
                        1535749.4                                           5                         Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 10 of 82



                    1   applicant seeking to intervene as of right must show the following: (1) the motion is timely;
                    2   (2) the applicant has a significant protectable interest relating to the property or transaction that is
                    3   the subject of the action; (3) disposition of the action may, as a practical matter, impair or impede
                    4   the applicant’s ability to protect its interest; and (4) the existing parties may not adequately
                    5   represent the applicant’s interest. Wilderness Soc’y v. United States Forest Serv., 630 F.3d 1173,
                    6   1177 (9th Cir. 2011) (en banc) (quoting Sierra Club v. EPA, 995 F.2d 1478, 1481 (9th Cir.
                    7   1993)). In evaluating these factors, courts are required to take all well-pleaded, non-conclusory
                    8   allegations in the motion to intervene as true absent “sham, frivolity or other objections.” Sw. Ctr.
                    9   for Biological Diversity v. Berg, 268 F.3d 810, 820 (9th Cir. 2001).
                   10               The United States Court of Appeals for the Ninth Circuit normally interprets Federal Rule
                   11   of Civil Procedure 24(a)(2) “‘broadly in favor of proposed intervenors’” because “‘[a] liberal
                   12   policy in favor of intervention serves both efficient resolution of issues and broadened access to
DOWNEY BRAND LLP




                   13   courts.’” Wilderness Soc’y, 630 F.3d at 1179 (alteration in original) (quoting United States v. City
                   14   of Los Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002)). This Court is guided by “practical and
                   15   equitable” considerations. United States v. Aerojet Gen. Corp., 606 F.3d 1142, 1148 (9th Cir.
                   16   2010); see also Sw. Ctr. for Biological Diversity, 268 F.3d at 818 (construing “Rule 24(a)
                   17   liberally in favor of potential intervenors”).
                   18               Wyoming satisfies all four requirements for intervention as of right: (1) Wyoming’s
                   19   motion is timely because the case is in its early stages and allowing Wyoming to join the action
                   20   will not cause prejudice or delay; (2) Wyoming has significant protectable interests in this case;
                   21   (3) disposition of this case in Plaintiffs’ favor would impair Wyoming’s interests; and (4) the
                   22   federal Defendants cannot adequately represent Wyoming’s unique, sovereign interests.
                   23               1.     Wyoming’s motion is timely.
                   24               Courts use three factors to assess the timeliness of a motion to intervene: (1) the stage of
                   25   the proceeding when intervention is sought; (2) the prejudice to the parties if intervention is
                   26   permitted; and (3) the reasons for and length of any delay. United States v. Alisal Water Corp.,
                   27   370 F.3d 915, 921 (9th Cir. 2004). Of the three factors, prejudice is the most important for
                   28   determining timeliness. United States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984).
                        1535749.4                                      6                         Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 11 of 82



                    1               In this action, Wyoming satisfies the three timeliness factors for intervention as of right.
                    2   First, this case is in its earliest stages. The federal Defendants have not yet filed a responsive
                    3   pleading nor have they filed the administrative record on which this case will be decided, and the
                    4   Court has not set a briefing schedule. Second, Wyoming’s participation will not prejudice any of
                    5   the other parties, because Wyoming’s participation will not delay resolution of the case. Finally,
                    6   Wyoming did not unreasonably delay filing this motion. Wyoming became aware of the suit
                    7   shortly after filing and has moved expeditiously to intervene. Accordingly, Wyoming’s motion is
                    8   timely.
                    9               2.     Wyoming has a significant protectable interest.
                   10               Wyoming has a “significantly protectable interest relating to the property or transaction
                   11   which is the subject of the action[.]” Wilderness Soc’y, 630 F.3d at 1177 (quotation omitted).
                   12   “Rule 24(a)(2) does not require a specific legal or equitable interest[.]” Id. at 1179 (citing County
DOWNEY BRAND LLP




                   13   of Fresno v. Andrus, 622 F.2d 436, 438 (9th Cir. 1980)). Rather, the interest test is “primarily a
                   14   practical guide to disposing of lawsuits by involving as many apparently concerned persons as is

                   15   compatible with efficiency and due process.” Id. (quotation omitted). “[A] prospective
                   16   intervenor’s asserted interest need not be protected by the statute under which the litigation is
                   17   brought to qualify as ‘significantly protectable’ under Rule 24(a)(2).” Id. (citing Sierra Club, 995
                   18   F.2d at 1481, 1484). “[I]t is generally enough that the interest is protectable under some law, and
                   19   that there is a relationship between the legally protected interest and the claims at issue.” Id.
                   20   (quotation omitted).
                   21               Indeed, the interest of a proposed intervenor may be impaired simply because “a decision
                   22   in the plaintiff’s favor would return the issue to the administrative decision-making process.”
                   23   WildEarth Guardians v. Nat’l Park Serv., 604 F.3d 1192, 1199 (10th Cir. 2010). And although
                   24   proposed intervenors could vindicate their rights in that administrative decision-making process,
                   25   “it is not enough to deny intervention under 24(a)(2) because applicants may vindicate their
                   26   interests in some later, albeit more burdensome, litigation.” Natural Res. Defense Council v.
                   27   Costle, 561 F.2d 904, 910 (D.C. Cir. 1977). “[E]specially in administrative law cases, questions
                   28   of ‘convenience’ are clearly relevant.” Id.
                        1535749.4                                             7                          Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 12 of 82



                    1               Wyoming has significant, legally protectable interests at stake in this litigation. The 2016
                    2   Rule infringes on Wyoming’s sovereign interests because it would intrude on Wyoming’s right to
                    3   regulate mineral production within its borders. Wyoming ex rel. Crank v. United States, 539 F.3d
                    4   1236, 1242 (10th Cir. 2008) (“States have a legally protected sovereign interest in ‘the exercise of
                    5   sovereign power over individuals and entities within the relevant jurisdiction[, which] involves
                    6   the power to create and enforce a legal code.”). Wyoming has implemented a comprehensive air
                    7   quality regulatory program governing oil and gas extraction. The 2016 Rule will interfere with
                    8   Wyoming’s ability to enforce its air quality regulations and permitting process.
                    9               Venting and flaring emissions from oil and gas well production are subject to regulation
                   10   under Chapter 6, Section 2 of the Wyoming Air Quality Standards and Regulations. (Vehr aff. at
                   11   ¶ 13) (Attachment 2). Wyoming regulates emissions through permitting requirements for all new
                   12   and modified oil and gas facilities. (Id.). Oil and gas production facilities are required to install air
DOWNEY BRAND LLP




                   13   pollution controls that meet the best available control technology. (Id. at ¶¶ 14-18). Wyoming’s
                   14   air quality permits have conditions of operation to ensure compliance with air quality rules,

                   15   regulations, and performance requirements. (Id. at ¶ 23). When reviewing applications and
                   16   drafting proposed permit conditions, Wyoming considers existing Environmental Protection
                   17   Agency and Wyoming air quality requirements. (Id.).
                   18               In some situations, the 2016 Rule’s emission control requirements are inconsistent with
                   19   Wyoming’s air quality standards and regulations. (Potter aff. at ¶¶ 13, 17) (Attachment 3). For
                   20   example, the 2016 Rule requires flaring under most conditions. (Id. at ¶ 13). However, not all
                   21   emission streams contain sufficient flammable gas to be combusted. (Id.). In order to flare
                   22   emission streams that are, for instance, largely composed of carbon dioxide, the operator will
                   23   have to inject methane or other flammable gas into the stream. (Id.). Wyoming analyzes the
                   24   chemical composition of an emission stream through its source-specific permitting process
                   25   because this implicates whether a specified control technology is applied for the purpose of
                   26   improving air quality or minimizing the waste of saleable natural gas, or whether it will increase
                   27   secondary air pollutants. Wyoming Dep’t of Envtl. Quality, Comments to Proposed Rule, Waste
                   28   Prevention, Production Subject to Royalties, and Resources Conservation (April 22, 2016)
                        1535749.4                                      8                        Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 13 of 82



                    1   (attachments omitted) (Comments at 6-7) (Attachment 4). BLM, by assuming all emissions are
                    2   equal, would require the operator to flare by adding a flammable gas to the emission stream,
                    3   “which would have the doubly harmful effect of wasting a fuel gas and increasing air pollution.”
                    4   Id. In those circumstances, Wyoming’s air quality regulations use the appropriate control
                    5   technology to minimize pollution and waste. (Potter aff. at ¶ 13). The 2016 Rule would thus
                    6   impede Wyoming’s ability to consistently and fully apply the requirements of the air quality
                    7   processes set forth in its regulations, with the consequence that BLM’s application of the 2016
                    8   Rule would actually harm Wyoming’s air quality. (Comments at 6-7); (Potter aff. at ¶¶ 13, 17).
                    9           Further, under the 2016 Rule which Plaintiffs seek to reinstate, Wyoming would have to
                   10   consider BLM’s requirements when reviewing applications and drafting permit conditions. (Vehr
                   11   aff. at ¶ 24). On a practical level, this means that Wyoming would have to expend time and
                   12   resources to ensure streamlined record-keeping and reporting requirements to avoid duplicative
DOWNEY BRAND LLP




                   13   reporting to Wyoming, EPA, and BLM. (Id.).
                   14           Ultimately, the 2016 Rule would impose significant compliance costs. (Id.). Given the

                   15   additional administrative burdens, the 2016 Rule would adversely affect Wyoming’s ability to
                   16   timely process and issue air quality permits for oil and gas production facilities under federal
                   17   jurisdiction. (Id. at ¶ 27).
                   18           Furthermore, the 2016 Rule would also cause significant revenue losses to Wyoming.
                   19   Currently, Wyoming operates an effective and comprehensive air quality inspection and
                   20   enforcement program. (Id. at ¶ 32). In the years 2011-2018, Wyoming issued more than 183
                   21   notices of violation to oil and gas operators for failure to comply with Wyoming’s air quality
                   22   standards and regulations. (Id.). Resolution of 90 of those violations involved facilities with
                   23   federal mineral production resulting in the payment of $767,000 to Wyoming’s public school
                   24   fund. (Id.). Under the 2016 Rule, that money would go to BLM because BLM would enforce the
                   25   prosecutorial and enforcement functions of Wyoming’s regulations. (Id. at ¶ 31). In addition, the
                   26   delay in the production of oil and gas wells subject to the 2016 Rule would cost Wyoming, in
                   27   severance and ad valorem tax revenue for the 2017 calendar year, an estimated $6.22 million for
                   28   oil extraction and $2.13 million in natural gas extraction. (Noble aff. at ¶ 5) (Attachment 5).
                        1535749.4                                         9                           Case No. 4:18-cv-05712-YGR
                             STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                            AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 14 of 82



                    1           Wyoming’s interest in the efficient functioning of its comprehensive air quality regulatory
                    2   program, and the tax revenues Wyoming obtains as a result of oil and natural gas development on
                    3   federal land, constitute significant, legally protectable interests at stake in this litigation.
                    4   Accordingly, Wyoming meets this requirement for intervention.
                    5           3.      Plaintiffs’ challenge threatens to impair Wyoming’s interests.
                    6           “[A] prospective intervenor ‘has a sufficient interest for intervention purposes if it will
                    7   suffer a practical impairment of its interests as a result of the pending litigation.’” Wilderness
                    8   Soc’y, 630 F.3d at 1179 (quoting California ex rel. Lockyer v. United States, 450 F.3d 436, 441
                    9   (9th Cir. 2006)). To satisfy the “practical impairment” requirement, the applicant need only show
                   10   that the disposition of the action may impair its protectable interest. City of Los Angeles, 288 F.3d
                   11   at 401. “[T]he interest of a prospective defendant-intervenor may be impaired where a decision in
                   12   the plaintiff’s favor would return the issue to the administrative decision-making process,
DOWNEY BRAND LLP




                   13   notwithstanding the prospective intervenor’s ability to participate in formulating any revised rule
                   14   or plan.” WildEarth Guardians, 604 F.3d at 1199.

                   15           If this Court grants Plaintiffs the relief they seek, federal oil and gas production in
                   16   Wyoming would be subject to regulation that will impede the efficient and effective operation of
                   17   Wyoming’s air quality regulations. The administrative and enforcement costs imposed on the
                   18   State would be significant. Reinstating the 2016 Rule would adversely impair Wyoming’s
                   19   investments in its existing regulatory infrastructure.
                   20           Furthermore, reinstatement of the 2016 Rule would directly and negatively impact
                   21   Wyoming’s revenues. As a result, programs dependent on taxes from oil and gas development on
                   22   federal lands would suffer from the loss of funds. The loss of those governmental revenues
                   23   “constitutes a concrete and imminent injury” that would be “fairly traceable” to Plaintiffs’ success
                   24   in this litigation. Fund for Animals v. Norton, Inc., 322 F.3d 728, 733 (D.C. Cir. 2003).
                   25           On the other hand, Wyoming would avoid these risks of injury if this Court upholds the
                   26   Secretary’s decision. Oil and natural gas development would continue on federal lands, as it has
                   27   for years, and it would continue to generate revenues on which Wyoming relies to provide public
                   28   services. In turn, Wyoming’s investments in its air quality regulatory regime would retain their
                        1535749.4                                       10                         Case No. 4:18-cv-05712-YGR
                             STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                            AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 15 of 82



                    1   efficacy. Because Plaintiffs success in this action would concretely harm the State of Wyoming,
                    2   and because that harm is avoided if the federal action is upheld, Wyoming has met the
                    3   “impairment” requirement for intervention.
                    4               4.     The federal Defendants cannot adequately represent Wyoming’s interests.
                    5               When examining the final criterion for intervention as of right, adequacy of
                    6   representation, a court considers the following: (1) whether a present party will undoubtedly
                    7   make all the intervenor’s arguments; (2) whether the present party is capable and willing to make
                    8   such arguments; and (3) whether the intervenor would offer any necessary elements to the
                    9   proceedings that other parties would neglect. City of Los Angeles, 288 F. 3d at 398. “However,
                   10   the burden of showing inadequacy is ‘minimal,’ and the applicant need only show that
                   11   representation of its interests by existing parties ‘may be’ inadequate.” Sw. Ctr. for Biological
                   12   Diversity, 268 F.3d at 822-23 (citations omitted). Wyoming meets this minimal burden.
DOWNEY BRAND LLP




                   13               The federal Defendants cannot adequately represent Wyoming’s sovereign interests.
                   14   While the federal Defendants have a duty to represent the interests of the general public across

                   15   the United States, states have a variety of differing interests. The federal government has no duty
                   16   to represent the personal or economic interests of a single group or state. See Forest Conservation
                   17   Council v. United States Forest Serv., 66 F.3d 1489, 1499 (9th Cir. 1995) (finding that the federal
                   18   government is “required to represent a broader view than the more narrow, parochial interests” of
                   19   a proposed state or county intervenor), abrogated on other grounds by Wilderness Soc’y, 630
                   20   F.3d at 1173, 1177-78, 1180. Accordingly, the federal Defendants cannot adequately represent
                   21   Wyoming’s interests.
                   22               Indeed, courts have found that federal agencies cannot adequately represent other interests
                   23   in lawsuits challenging federal decision-making. See, e.g., Nat’l Farm Lines v. Interstate
                   24   Commerce Comm’n, 564 F.2d 381, 384 (10th Cir. 1977) (noting that it is impossible for the
                   25   government to adequately protect both the public interest and the private interests of the
                   26   petitioners in intervention); Sierra Club v. Espy, 18 F.3d 1202, 1207-08 (5th Cir. 1994) (finding
                   27   that the government did not adequately represent the interests of timber purchasers). Similarly,
                   28   the federal government cannot adequately represent the narrower interests of non-federal
                        1535749.4                                     11                         Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 16 of 82



                    1   governmental entities in environmental litigation challenging federal action. See, e.g., Georgia v.
                    2   United States Army Corps of Eng’rs, 302 F.3d 1242, 1256 (11th Cir. 2002) (holding that federal
                    3   defendant did not adequately represent state’s interest in interstate waters because federal agency
                    4   had no independent stake in how much water reached state seeking intervention). Moreover,
                    5   “[i]nadequate representation is most likely to be found when the applicant asserts a personal
                    6   interest that does not belong to the general public.” 3B Moore’s Federal Practice, ¶ 24.07[4] at
                    7   24-78 (2d ed. 1995).
                    8           To be certain, Wyoming and the federal government have a basic common interest in
                    9   seeing that the Revision Rule is upheld. From this common ground, however, differences emerge.
                   10   In attempting to protect its interests, the BLM will defend the Secretary’s decision. But in many
                   11   respects, the agency can go no further. By contrast, Wyoming is uniquely capable of explaining to
                   12   the Court how any potential ruling will affect its air quality regulation scheme and its economy,
DOWNEY BRAND LLP




                   13   which is heavily dependent on oil and natural gas production. In this regard, Wyoming’s
                   14   sovereign and economic interests are narrower and more specific than the interests of the federal

                   15   government. Accordingly, Wyoming has met the requirements of this element for intervention.
                   16   II.     In the alternative, the Court should grant Wyoming permission to intervene.
                   17           In the event this Court does not grant intervention as a matter of right, the Court should
                   18   permit Wyoming to intervene in this matter pursuant to Federal Rule of Civil Procedure
                   19   24(b)(1)(B), which provides: “On timely motion, the court may permit anyone to intervene who
                   20   … has a claim or defense that shares with the main action a common question of law or fact.” If
                   21   the applicant satisfies this requirement, “it is then discretionary with the court whether to allow
                   22   intervention.” Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1111 (9th Cir. 2002),
                   23   abrogated on other grounds by Wilderness Soc’y, 630 F.3d at 1173, 1177-78, 1180.
                   24           As explained above, Wyoming’s motion is timely and will not delay these proceedings.
                   25   Under the second factor, an applicant for permissive intervention satisfies the “common question”
                   26   requirement where it will assert defenses that squarely respond to the claims asserted by a
                   27   plaintiff in the complaint. Id. Here, Wyoming contests Plaintiffs’ claims that BLM failed to
                   28   comply with various federal statutes in adopting the Revision Rule. This direct response to
                        1535749.4                                       12                        Case No. 4:18-cv-05712-YGR
                              STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                             AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
                          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 17 of 82



                    1   Plaintiffs’ claims satisfies the “common question” requirement for permissive intervention. Id. at
                    2   1110 (finding intervenor defendants alleged common questions of law and fact by raising
                    3   defenses “directly responsive” to plaintiff’s claims). Accordingly, because Wyoming’s timely
                    4   participation will address the issues of law and fact in this case, it meets the criteria for
                    5   permissive intervention. Wyoming requests permission to intervene in order to represent its
                    6   important and unique interests in this action.
                    7                                                  CONCLUSION
                    8               Plaintiffs ask this Court to reinstate the 2016 Rule. Wyoming has a significant interest in
                    9   preventing reinstatement of that rule, and, if Plaintiffs prevail, Wyoming will be significantly
                   10   harmed. Accordingly, this Court should permit Wyoming to intervene in this action.
                   11   DATED: October 29, 2018                   DOWNEY BRAND LLP
                   12
DOWNEY BRAND LLP




                   13                                             By     /s/ Christian L. Marsh           .
                                                                       Christian L. Marsh
                   14                                                  Attorneys for THE STATE OF WYOMING

                   15
                   16
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                        1535749.4                                            13                         Case No. 4:18-cv-05712-YGR
                                STATE OF WYOMING’S CORRECTED NOTICE OF MOTION, MOTION, AND MEMORANDUM OF POINTS
                                               AND AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 18 of 82




ATTACHMENT 1
        Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 19 of 82
         Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT                       r            Qfl T
                              FOR THE DISTRICT OF WYOMING
                                                                               APR      —   ; ‘ü 28
                                                                                             -



STATE Of WYOMING and STATE Of MONTANA,             )                                              CLE1
                                                   )
        Petitioners,                               )
                                                   )
STATE Of NORTH DAKOTA and STATE Of                 )
TEXAS,                                             )
                                                   )
        Inteivenor-Petitioners,                    )
                                                   )
vs.                                                )   Case No. 2:16-CV-0285-SWS
                                                   )            (Lead Case)
UNITED STATES DEPARTMENT OF THE                    )
INTERIOR; SALLY JEWELL, in her official            )
capacity as Secretary of the Interior; UNITED      )
STATES BUREAU Of LAND MANAGEMENT;                  )
and NEIL KORNZE, in his official capacity as       )
Director of the Bureau of Land Management,         )
                                                   )
        Respondents,                               )
                                                   )
WYOMING OUTDOOR COUNCIL, et al.;                   )
EARTHWORK$; STATE Of CALIFORNIA and                )
STATE Of NEW MEXICO,                               )
                                                   )
        Inteivenor-Respondents.                    )

WESTERN ENERGY ALLIANCE, and the                   )
iNDEPENDENT PETROLEUM                              )
ASSOCIATION OF AMERICA,                            )
                                                   )
        Petitioners,                               )
                                                   )
vs.                                                )   Case No. 2:1 6-CV-0280-SWS
                                                   )
SALLY JEWELL, in her official capacity as          )
Secretary of the United States Department of the   )
Interior; and BUREAU Of LAND                       )
MANAGEMENT,                                        )
                                                   )
        Respondents.                               )

         ORDER STAYING IMPLEMENTATION OF RULE PROVISIONS AND
         STAYING ACTION PENDING FINALIZATION OF REVISION RULE
        Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 20 of 82
         Case 2:16-cv-00280-SWS Document 210 Filed 04104/18 Page 2 of 11




        Sadly, and frustratingly, this case is symbolic of the dysfunction in the current state of

administrative law. And unfortunately, it is not the first time this dysfunction has frustrated the

administrative review process in this Court.’

                                       PROCEDURAL BACKGROUND

        On November 1$, 2016, the Bureau of Land Management (“BLM”) published the final

version of its regulations with the stated intent “to reduce waste of natural gas from venting,

flaring, and leaks during oil and natural gas production activities on onshore Federal and Indian

(other than Osage Tribe) leases.” See “Waste Prevention, Production Subject to Royalties, and

Resource Conservation:          Final Rule.”       81 Fed. Reg. 83,008 (“Waste Prevention Rule”).

Petitioners promptly raised various challenges to the Waste Prevention Rule in these

consolidated cases. On January 16, 2017, the day before the Rule became effective, this Court

denied Petitioners’ request for preliminary injunctive relief, in part because significant portions

of the Rule would not become effective until January 17, 201$ (“phase-in provisions”).

Thereafter, the Court set an expedited briefing schedule so that the merits of Petitioners’

challenges could be addressed prior to the phase-in provisions of the Rule becoming effective.

Regrettably, this approach has been derailed.

        Uncertainty in the Waste Prevention Rule’s fate was first created by Congress. On

February 3, 2017, the U.S. House of Representatives passed a Congressional Review Act

resolution to disapprove the Waste Prevention Rule, which would have voided the Rule and

barred any other “substantially similar” nile in the future. H.R.J. Res. 36, 115th Cong. (2017-

2018). The U.S. Senate defeated this Congressional Review Act resolution on May 10, 2017.

Then on June 15, 2017, in compliance with a directive from the President to review the Rule for


‘See State of Wyoming, eta!. v. Dep ‘t ofInterior, No. 15-CV-043-S (D. Wyo.).

                                                       2
           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 21 of 82
           Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 3 of 11



consistency with the policies of the new administration,2 the BLM announced it was postponing

the January 17, 2018 compliance dates for the phase-in provisions of the Rule,3 pending judicial

review in this Court, pursuant to its authority under 5 U.S.C.                    § 705. See 82 Fed. Reg. 27,430
(June 15, 2017) (‘Postponement Notice”). In doing so, the BLM considered “the substantial cost

that complying with these requirements poses to operators                 .
                                                                              .   .,
                                                                                       and the uncertain future these

requirements face in light of the pending litigation and administrative review of the Rule.” Id. at

27,431. The BLM further stated its intention to conduct notice-and-comment rulemaking to

suspend or extend the compliance dates of those sections affected.4 Id. The Rule’s provisions

with compliance dates that had already passed were unaffected by the Postponement Notice.

          Five days later, and in light of BLM’s plan to propose revision or rescission of the Rule,

the Federal Respondents filed a Motion to Extend the Briefing Deadlines (ECF No. 129) which

this Court granted, making the opening merits briefs due October 2, 2017 and response briefs

due November 6, 2017 (ECF No. l33). In granting the extension, this Court determined: “To

move forward on the present schedule would be inefficient and a waste of both the judiciary’s

and the parties’ resources in light of the shifting sands surrounding the Rule and certain of its

provisions, making it impossible to set a foundation upon which the Court can base its review

under the Administrative Procedures Act.” Id. at 3. Then on July 5th and 10th, 2017, several of

the Intervenor-Respondents in this case, along with the elected Attorney Generals from the States

of California and New Mexico, challenged the BLM’s Postponement Notice in a Federal District

2
    See Executive Order No. 13783, ‘Promoting Energy Independence and Economic Growth” (March 28, 2017).
  The BLM postponed the future compliance dates for the following sections of the Rule: 43 C.F.R. 3179.7, 3179.9,
3179.201, 3179.202, 3179.203, and 3 179.301-3179.305. These provisions obligate operators to comply with the
Rule’s “capture percentage,” flaring measurement, pneumatic equipment, storage tank, and LDAR requirements
beginning on January 17,2018. See 82 fed. Reg. at 27,431.
4”Given this legal uncertainty, operators should not be required to expend substantial time and resources to comply
with regulatory requirements that may prove short-lived as a result of pending Litigation or the administrative review
that is already under way.” Id.
5The Court also ordered the BLM to file a status report on September 1, 2017, notifying the Court and parties of its
progress in promulgating a suspension of certain requirements of the RuLe.

                                                          3
         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 22 of 82
          Case 2:16-cv-00280-SWS Document 210 PieU 04/04/18 Page 4 of 11



Court in the Northern District of California. See Calfornia and New Mexico, et cii. v. BLM, No.

3:17-CV-03804-EDL (ND. Cal.); Sierra Club, et al. v. Zinke, No. 3:17-CV-03885-EDL (N.D.

Cal.). On October 4, 2017, the Northern District of California Court held unlawful and vacated

the Postponement Notice, thereby reinstating the (by then) three-and-one-half-month away

compliance dates for the phase-in provisions.

         Meanwhile, back in this Court, Petitioners and Intervenor-Petitioners timely filed their

opening briefs. On October 20, 2017, the federal Respondents filed a second Motion for an

Extension of the Merits Briefing Deadlines (ECF No. 155), requesting the Court again extend the

briefing deadlines then in place by thirty-seven (37) days, allowing time for the BLM to

complete a rule (“Suspension Rule”) which will suspend or delay the majority of the provisions

of the Waste Prevention Rule, including the portions of the Rule that would otherwise become

effective on January 17, 2018.6 At that time, BLM had also begun working on a rule to revise or

rescind the Waste Prevention Rule (“Revision Rule”). The Court granted the second extension,

again stressing the inefficient use and likely waste of resources by proceeding to address the

merits of challenges to a rule when the agency has begun the process for suspending and revising

that same rule. (ECF No. 158.)

        On December 8, 2017, the BLM published the final “Suspension Rule,” temporarily

suspending or delaying certain requirements of the Waste Prevention Rule that are at the heart of

this litigation.7 See 82 fed. Reg. 58,050. “The 2017 final delay rule does not substantively

change the 2016 final rule, but simply postpones implementation of the compliance requirements

for certain provisions of the 2016 final rule for 1 year.” Id. “The BLM has concerns regarding

6
  On October 27, 2017, the Industry Petitioners again sought preliminary injunctive relief in light of the impending
January 201$ compliance dates put back into effect after the California court’s ruling. (ECF No. 160.)
‘
  The Suspension Rule delayed the effective date for the following provisions of the Waste Prevention Rule; 43
C.F.R. 3162.3-1(j), 3179.7, 3179.9, 3179.10, 3179.101, 3179.102, 3179.201, 3179.202, 3179.203, 3179.204, and
3 179.301 through 3179.305.

                                                         4
        Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 23 of 82
         Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 5 of 11



the statutory authority, cost, complexity, feasibility, and other implications of the 2016 final rule,

and therefore intends to avoid imposing likely considerable and immediate compliance costs on

operators for requirements that may be rescinded or significantly revised in the near future.” Id.

The Suspension Rule’s stated effective date was January 8, 2018.

       The Federal Respondents, together with the Industry Petitioners and Petitioner States of

Wyoming and Montana, then moved the Court to stay these cases on the basis that it would not

be a wise use of the parties’ or the Court’s resources to adjudicate the merits in light of the

Suspension Rule and the fact that the BLM is in the process of issuing a proposed Revision Rule.

Intervenor-Petitioner States of North Dakota and Texas opposed a stay, arguing that the limited

number of provisions that will remain in effect during the suspension period continue to harm

those states by infringing upon the States’ sovereignty, unlawfully expanding BLM’s jurisdiction

to state and private interests, and intruding upon the States’ congressionally-granted authority to

regulate air quality within their borders.       Intervenor-Respondents chose to challenge the

Suspension Rule by again filing separate actions in the Northern District of California. See State

of Calfornia et at. v. BLM et at., No. 3:17-CV-07186-WHO (N.D. Cal. Dec. 19, 2017); Sierra

Club et at. v. Zinke el at., No. 3:17-CV-07187-MMC (ND. Cal. Dec. 19, 2017). Requests to

transfer the venue of those cases to this Court were denied.

       On December 29, 2017, given the on-going rulemaking process that would materially

impact the merits of the present challenges to the Waste Prevention Rule and the prudential

ripeness concerns relating to the issues before this Court, the requested stay was granted pending

finalization of revisions to the Rule, or at least while the Suspension Rule was in effect. (See

ECF No. 189.) For a third time, this Court emphasized that moving forward to address the

merits of the present challenges would be a waste of resources, as such an analysis is dependent



                                                  5
         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 24 of 82
          Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 6 of 11



upon which “rules” are in effect. Id. at 4 (citing Wyoming v. Zinke, 871 F.3d 1133, 1142 (10th

Cir. 2017) (“proceeding to address whether the district court erred In invalidating the BLM’s

fracking Regulation when the BLM has now commenced rescinding that same regulation

appears to be a very wasteful use of limited judicial resources              .   .   .   [as] [i]t is clearly evident that

the disputed matter that forms the basis for our jurisdiction has thus become a moving target”)).

This Court further determined prudential ripeness concerns weigh against interfering in the

administrative process. See Id. at 4-5 (citing Farrell-Cooper Mm. o. v. U.S. Dep ‘t of the

Interior, 728 f.3d 1229, 1234-35 (10th Cir. 2103) (“In order to determine the fitness of issues for

review, we may consider whether judicial intervention would inappropriately interfere with

further administrative action and whether the courts would benefit from further factual

development of the issues presented.”)).

         On   February 22, 2018, the BLM published the proposed Revision Rule, “proposing to

revise the 2016 final rule in a manner that reduces unnecessary compliance burdens, is consistent

with the BLM’s existing statutory authorities, and re-establishes long-standing requirements that

the 2016 final rule replaced.” 83 Fed. Reg. 7924 (Feb. 22, 2018). Also on February 22, 2018,

the District Court for the Northern District of California preliminarily enjoined enforcement of

the Suspension Rule, arguably making the phase-in provisions immediately effective.8

Accordingly, this Court lifted the stay in these cases and set a briefing schedule to resolve the

following pending motions now before this Court: (1) Joint Motion by the States of North

Dakota and Texas to Lfi the Stay entered December 29, 2017 and to Establish Expedited

Schedule for Further Proceedings (ECF No. 194); (2) Motion to Lfi Stay and Suspend

Implementation Deadlines filed by Petitioner States of Wyoming and Montana (ECF No. 195);

 The California court’s decision also put back into effect certain provisions that were not part of the Rule’s initial
phase-in provisions, but bad been delayed by the Suspension Rule: 43 C.F.R. 3162.3-1(j); 3179.10, 3179.101,
3179.102, and 3 179.204.

                                                          6
       Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 25 of 82
        Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 7 of 11



and Industry Petitioners’ Motion to Lift Litigation Stay and for Preliminary injunction or

Vacatur of Certain Provisions ofthe Rule Pending Administrative Review (ECF No. 196).

       The Federal Respondents urge the Court to stay this litigation and the Waste Prevention

Rule’s implementation deadlines to preserve the status and rights of the regulated parties and

avoid entanglement with the administrative process. The Federal Respondents argue the BLM

should not be forced to litigate   —   and implement   —   the Waste Prevention Rule while the agency is

actively reconsidering the Rule and has engaged in rulemaking to suspend and revise the Rule.

The Intervenor-Petitioners, North Dakota and Texas, urge the Court to move forward with the

merits of these cases on an expedited basis. The Intervenor-Respondents, the States of California

and New Mexico and the Environmental Groups, oppose the Industry Petitioners’ motion for a

preliminary injunction or vacatur, and further oppose any stay of these cases or the existing

implementation deadlines.

                                               DISCUSSION

       This Court cannot escape the reality of the difficult, and somewhat unique, procedural

circumstances facing it     that going forward on the merits at this point remains a waste of

judicial resources and disregards prudential ripeness concerns. The Court’s consideration of the

various requests for relief must begin by recognizing that the B LM has the inherent authority to

reconsider its own rule, in the same manner and pursuant to the same constraints as when

initially promulgating the rule. See Trujitto v. Gen. Etec. Co., 621 F.2d 1084, 1086 (10th Cir.

1980) (“Administrative agencies have an inherent authority to reconsider their own decisions,

since the power to decide in the first instance carries with it the power to reconsider.”);

ConocoPhitlips Co. v. US. E.P.A., 612 F.3d 822, 832 (5th Cir. 2010) (agency has inherent

authority to reconsider its decisions unless to do so would be arbitrary, capricious, or an abuse of



                                                       7
       Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 26 of 82
        Case 2:16-cv-00280-SWS Document 210 Piled 04/04/18 Page 8 of 11



discretion). Wish as they might, neither the States, industry’ members, nor environmental groups

are granted authority to dictate oil and gas policy on federal public lands. In light of the BLM’s

clearly expressed concerns about certain provisions of the Waste Prevention Rule, and the

agency’s publication of the proposed Revision Rule, the Court should allow the administrative

process to run its course and restrain from prematurely conducting a merits analysis.           See

Wyoming v. Zinke, $71 F.3d at 1141 (“The Supreme Court has long held the ripeness doctrine is

designed to prevent the courts, through avoidance of premature adjudication, from entangling

themselves in abstract disagreements over administrative policies, and also to protect the

agencies from judicial interference until an administrative decision has been formalized and its

effects felt in a concrete way by the challenging parties.”) (internal quotation marks and citations

omitted).

       Also implicated here is the related doctrine of prudential mootness, which is rooted in the

court’s equitable powers to fashion remedies and to withhold relief. See Fletcher v. U.S., 116

F.3d 1315, 1321 (10th Cir. 1997).       “Under the doctrine of prudential moobiess, there are

circumstances under which a controversy, not constitutionally moot, is so attenuated that

considerations of prudence and comity for coordinate branches of government counsel the court

to stay its hand, and to withhold relief it has the power to grant.” Id. (internal quotation and

citation omitted). See also S. Utah Wilderness Alliance v. Smith, 110 F.3d 724, 727 (10th Cir.

1997) (“Prudential mootness addresses not the power to grant relief but the court’s discretion in

the exercise of that power.”). The central inquiry is whether “circumstances [have] changed

since the beginning of litigation that forestall any occasion for meaningful relief.” Id. (emphasis

added). Courts typically apply the prudential mootness doctrine where a defendant, “usually the

government, has already changed or is in the process of changing its policies or where it appears


                                                 8
         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 27 of 82
         Case 2:16-cv-00280-SWS Document 210 RIed 04/04/18 Page 9 of 11



that any repeat of the actions in question is otherwise highly unlikely.” Bldg. & Constr. Dep ‘t v.

Rockwell Int’l Corp., 7 F.3d 1487, 1492 (10th Cir. 1993).

         The public comment period for the proposed Revision Rule presently ends April 23,

2018.     The proposed revisions substantially change those provisions of the 2016 Waste

Prevention Rule that were to be phased in over time and are at the heart of this litigation. If the

proposed Revision Rule becomes final, many of the changes and modifications required under

the 2016 Rule, including the phase-in provisions, will be eliminated.                             Yet, the costs and

difficulties of immediate compliance with those provisions                    —   particularly considering that the

intended period for “ramping up” never came to be because of the BLM’s ongoing efforts to

suspend and revise those provisions           —   are undoubtedly substantial and unrecoverable.9 To force

temporary compliance with those provisions makes little sense and provides minimal public

benefit, while significant resources may be unnecessarily expended.

         “[Tb the extent necessary to prevent irreparable injury,” the Administrative Procedures

Act   gives a reviewing court discretion to “issue all necessary and appropriate process                           .   .   .   to

preserve status or rights pending conclusion of the review proceedings.”                              5   U.s.c. § 705

(emphasis added).’° Petitioners, particularly Industry Petitioners, will be irreparably harmed by

full and immediate implementation of the 2016 Waste Prevention Rule, magnified by temporary

  The Intervenor-Respondents assert that the Petitioners brought any compliance difficulties upon themselves,
apparently by not taking steps toward compliance regardless of the BLM’s stated intentions and ongoing efforts to
suspend, revise andlor rescind portions of the Rule. Such an assertion suggests the invalidation of the Postponement
Notice and Suspension Rule were, and the ultimate upending of the Revision Rule is, a foregone conclusion.
However, “a presumption of validity attaches to the agency action and the burden of proof rests with the appellants
who chaLlenge such action.” Witdfarth Guardians i U.S. Fish and Wildlife Serv., 784 f.3d 677, 691 (10th Cir.
2015). Thus, the States, industry, and public may appropriately rely on agency action unless and until it is held
unlawful. No reasonable person would rush to comply with a rule that was delayed, suspended, and is soon to be
revised, particularly when such compliance requires the expenditure of significant resources.
   While the Court acknowledges that some courts have employed the four-factor preliminary injunction test in
determining tvhether to grant relief under § 705, nothing in the language of the statute itself, or its legislative history,
suggests it is limited to those situations where preliminary injunctive relief would be available. See State of
Catfornia. eta!. v. U.S. B.L.M., 277 F. Supp. 3d 1106, 1124-25 (N.D. Cal. 2017) (“The plain language of the statute
leaves room to dispute whether such an analysis is required, and the legislative history provides limited and not
entirely consistent evidence of Congress’ intent.”).

                                                             9
        Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 28 of 82
        Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 10 of 11



implementation of significant provisions meant to be phased-in over time that will be eliminated

in as few as four months.”        The Revision Rule is presently subject to notice-and-comment

rulemaking on the very issues before the Court. The proposed Revision Rule would rescind the

provisions of the Waste Prevention Rule addressing waste minimization plans, well drilling, well

completion, pneumatic controllers, pneumatic diaphragm pumps, storage vessels, and leak

detection and repair, and would also modify many other requirements of the 2016 Rule. See 83

fed. Reg. at 792$. Moreover, proceeding to address the merits of these cases will put the BLM

in the difficult situation of litigating and defending a rule that it is in the midst of reconsidering

and of taking positions on issues that are currently subject to public comment. There is simply

nothing to be gained by litigating the merits of a rule for which a substantive revision has been

proposed and is expected to be completed within a period of months.

        Petitioners have proposed a range of different mechanisms by which this Court could

provide relief from the unusual procedural circumstances which have technically, though not

realistically, made the phase-in provisions immediately effective. Unfortunately, none of the

proposed solutions is comprehensively satisfying, and the circumstances presented here do not

fall nicely into any particular legal doctrine. Still, the circumstances that justified this Court’s

stay of this litigation in the first place have not changed. Accordingly, in order to preserve the

status quo, and in consideration of judicial economy and prudential ripeness and mootness

concerns, the Court finds the most appropriate and sensible approach is to exercise its equitable

discretion to stay implementation of the Waste Prevention Rule’s phase-in provisions and further

stay these cases until the BLM finalizes the Revision Rule, so that this Court can meaningfully

and finally engage in a merits analysis of the issues raised by the parties. A stay will provide


“The BLM anticipates completing and publishing the final Revision Rule in August 201$. (Tichenor Deci.   10,
ECF No. 207-1.)

                                                    10
        Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 29 of 82
        Case 2:16-cv-00280-SWS Document 210 Filed 04/04/18 Page 11 of 11



certainty and stability for the regulated community and the general public while BLM completes

its rulemaking process, will allow the BLM to focus its limited resources on completing the

revision rulemaking, and would prevent the unrecoverable expenditure of millions of dollars in

compliance costs. The waste, inefficiency, and futility associated with a ping-ponging regulatory

regime is self-evident and in no party’s interest. THEREFORE, it is hereby

        ORDERED that the Joint Motion by the States of North Dakota and Texas to Lift the

Stay entered December 29, 2017 and to Establish Expedited Schedule for Further Proceedings

(ECF No. 194) is DENIED; the Motion to Lfi Stay and Suspend Implementation Deadlines filed

by Petitioner States of Wyoming and Montana (ECF No. 195) is GRANTED flsj PART and

DENIED IN PART; and Industry Petitioners’ Motion to Lfl Litigation Stay andfor Preliminary

Injunction or Vacatur of Certain Provisions of the Rule Pending Administrative Review (ECF

No. 196) is DENIED; it is further

        ORDERED that implementation of the Waste Prevention Rule’s phase-in provisions (43

C.F.R. 3179.7, 3179.9, 3179.201, 3179.202, 3179.203, and 3179.301-3179.305) is STAYED; it

is further

        ORDERED that these consolidated matters are STAYED pending finalization or

withdrawal of the proposed Revision Rule.



        DATED this            dayof April, 2018.



                                                    UNITED STATES DISTRICT JUDGE




                                               11
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 30 of 82




ATTACHMENT 2
       Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 31 of 82




WYOMING ATTORNEY GENERAL’S OFFICE
ERII( F. PETERSEN, WSB No. 7-5608 (pro hac vice pending)
MICHAEL M. ROBINSON, WSB No. 6-265 8 (pro hac vice pending)
Senior Assistant Attorneys General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
Telephone: (307) 777-6946
Facsimile: (307) 777-3542
gjetersentciwyo_zov
rnike.robinson(dwyo.ov

DOWNEY BRAND LIP
CHRISTIAN L. MARSH (Bar No. 209442)
455 Market Street, Suite 1500
San Francisco, CA 94105
Telephone: (415) 848-4800
facsimile: (415) 848-4801
crnarsh(ddowneybrand.corn

Attorneys for THE STATE OF WYOMING

                IN THE UNITED STATES DISTRICT COURT

            FOR THE NORTHERN DISTRICT OF CALIFORNIA
STATE Of CALIFORNIA, by and
through XAVIER BECERRA, Attorney                Case No. 4:18-cv-05712-YGR
General, and the CALIFORNIA AIR
RESOURCES BOARD; and STATE OF
NEW MEXICO, by and through
HECTOR BALDERAS, Attorney
General,                                       NANCY E. VEHR
                                               AFFIDAVIT
              Plaintiffs,

       V.


RYAN ZINKE, Secretary of the Interior,
JOSEPH R. BALASH, Assistant
Secretary for Land and Minerals
Management, United States Department
of the Interior; UNITED STATES
BUREAU OF LAND MANAGEMENT;
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 32 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 33 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 34 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 35 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 36 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 37 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 38 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 39 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 40 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 41 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 42 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 43 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 44 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 45 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 46 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 47 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 48 of 82




ATTACHMENT 3
       Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 49 of 82




WYOMING ATTORNEY GENERAL’S OFFICE
ERIK F. PETERSEN, WSB No. 7-5608 (pro hac vice pending)
MICHAEL M. ROBINSON, WSB No. 6-2658 (pro hac vice pending)
Senior Assistant Attorneys General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
Telephone: (307) 777-6946
facsimile: (307) 777-3542
erik.peterseniwvo.cov
mike.robinson(âwyo gov
                 .




DOWNEY BRAND LLP
CHRISTIAN L. MARSH (Bar No. 209442)
455 Market Street, Suite 1500
San Francisco, CA 94105
Telephone: (415) 848-4800
Facsimile: (415) 848-4801
cmaushadowneybrand.com

Attorneys for THE STATE OF WYOMING

                IN THE UNITED STATES DISTRICT COURT

            FOR THE NORTHERN DISTRICT Of CALIFORNIA


STATE OF CALIFORNIA, by and
through XAVIER BECERRA, Attorney
General, and the CALIFORNIA AIR
RESOURCES BOARD; and STATE OF
NEW MEXICO, by and through
HECTOR BALDERAS, Attorney                      Case No. 4:l$-cv-05712-YGR
General,

              Plaintiffs,
                                               DARLA J. POTTER
       v.                                      AFFIDAVIT

RYAN ZINKE, Secretary of the Interior,
JOSEPH R. BALASH, Assistant
Secretary for Land and Minerals
Management, United States Department
of the Interior; UNITED STATES
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 50 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 51 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 52 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 53 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 54 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 55 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 56 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 57 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 58 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 59 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 60 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 61 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 62 of 82




ATTACHMENT 4
                       Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 63 of 82
                               Department of Environmental Quality
                                       To protect, conserve and enhance the quality of Wyoming’s                                       -‘




                                      environment for the benefit of current and future generations.


Matthew H. Mead, Governor                                    m.                                                                             Todd Parfitt, Director




            April 22, 2016

            Director Neil Koruze
            U.S. Department of the Jnterior
            Bureau of Land Management
            Attention 1004-AE14
            Mail Stop 2134 LM
            1849 C St. NW
            Washington, DC 20240

            Submitted electronically via www.regulations.gov

            RE:                Waste Prevention, Production Subject to Royalties, and Resource
                               Conservation; Proposed Rule; Docket No. BLM-2016-0001

            Dear Director Kornze:

                    The Bureau of Land Management (BLM) has proposed new regulations to alter royalty
           rates, clarify when natural gas is subject to royalties, and limit venting, flaring, and leaking all
                                                                                                            ,
           purportedly to “reduce the waste of natural gas from mineral leases administered by the BLM.”
           Waste Prevention, Production Subject to Royalties, and Resource Conservation; Proposed
                                                                                                          Rule,
           81 Fed. Reg. 6616 (Feb. 8, 2016). The Wyoming Department of Environmental Quality Air                                            —

           Quality Division (AQD) appreciates the opportunity to provide comments on this proposal. In this
           letter, the AQD will explain why the BLM should rescind the portions of this proposed rule that
           do not comport with the BLM’s statutory authority. The AQD also provides more specifi
                                                                                                              c
           technical comments, from the perspective of an air pollution control agency, to the extent that
                                                                                                           such
           comments are relevant.

           Introduction

                   The BLM’s proposed rule is relatively straight-forward        increase royalties on BLM  —



           administered leases, prohibit venting, limit routine flaring, mandate emissions reductions
                                                                                                       from a
           variety of typical oil and gas production processes, and require operators to submit gas
                                                                                                      capture
           plans to accompany initial applications to drill. 81 Fed. Reg. 6617. The BLM may have author
                                                                                                            ity
           to regulate royalty rates as proposed, but the AQD does not take a position on that portion
                                                                                                        of the
           BLM’s proposed rule. However, other portions of the rule, ostensibly promulgated under
                                                                                                           the
           BLM’s statutory authority to prevent waste, are environmentat requirements that the BLM
                                                                                                          has
           neither the authority nor the technical expertise to promulgate. See, e.g., 81 Fed. Reg.
                                                                                                         6685



                  200 West 17th Street     Cheyenne, WY 82002               hftp:I/deq.wyoming.gov              Fax (307)635.1784
          ADMINIOUTREAH     APANnflNFfl MINP   Al (MIAl 1W   INfli lTDl&l   QITII.Jt   I AMI   II ILl rnJ   rll Ifl                 .m..
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 64 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. I3LM—2016—000l
April 22,2016

(proposed emission standards for certain storage vessels), Id. at 6684 (proposed performance
standards for pneumatic controls). This environmental focus is evidenced by the fact that the
BLM’s regulation is part of the Obama Administration’s clarion call to reduce emissions of
greenhouse gases. See Executive Office of the President, The President ‘s Climate Action Plan,
June 2013.1

        But the agency’s singular focus on reducing greenhouse gas emissions caused it to create
a regulation that will likely have unintended, negative consequences for local and regional air
pollution due to the complex nature of air emissions released by oil and gas production. Congress
knew that the complicated nature of air emissions would be best understood and managed by the
states and the Environmental Protection Agency (EPA), not the BLM. That is why the Clean Air
Act mandates that “[a]ir pollution control at its source is the primary responsibility of State and
local governments.” 42 U.S.C. § 740 1(a)(3). Local regulators have the on-the-ground information
and experience necessary to develop effective local pollution control regimes. The BLM does not.
EPA Administrator Gina McCarthy recently acknowledged the importance of adhering to
appropriate governmental jurisdiction in ordet to effectively implement environmental regulatory
policy at the 2016 ECOS Spring Meeting, proclaiming that state and federal agencies need to “stay
in their lanes.” Gina McCarthy, 2016 ECOS Spring Meeting: Pc,thit’ciys to Pcirtnerships:
Advancing Em’ironmenial Protection, April 10-13, 2016, Nashville, Tennessee. The BLM’s
proposed rule does the opposite.

        Wyoming has repeatedly been recognized as a national leader in regulating air emissions
from oil and gas production, which the BLM recognized through initial octtreach efforts to our
State, yet summarily dismissed in subsequent claims about the inadequacy of state regulations.
$1 Fed. Reg. 661$. This proposed rule disregards the successftil regulatory framework that the
AQD has developed and used over the past twenty years to control local and regional air pollution
by limiting venting, leaking, and flaring from Wyoming oil and gas production facilities. In this
proposed rule, the 13LM makes assumptions about waste stream composition, leading the agency
to inappropriately conclude that it has jurisdiction over all air emissions from all sources located
at federal and federalized oil and gas production facilities, when it does not and should not.

        This proposed rule would create regulations that are redundant with pre-existing state and
federal air pollution control requirements, in contravention of the BLM’s own regulations.
See 43 C.F.R. § 3809.1(b) (the BLM’s surface regulations “p]rovide for maximum possible
coordination with appropriate State agencies and to avoid duplication”). The proposed rule also
goes against an existing Presidential directive to avoid creating redundant and inconsistent
regulations. See Executive Order 12866— Regulatory Planning and Review, 58 fed. Reg. 51735,
51736 (Oct. 4, 1993) (“[E]ach agency shall avoid regulations that are inconsistent, incompatible,
or duplicative with its other regulations or those of other Federal agencies.”). “Duplicative
regulation that frustrates or delays development and incentivizes operators to move development
activity off of federal lands negatively impacts states and tribes which rely heavily on these


  Available at: https ://www.whitehouse.govlsites/defauttlfiles/imagc/president27sclimateaction
plan.pdf (last accessed April 11,2016).


                                                 2
             Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 65 of 82


    Wyoming DEQ Air Quality Division Comment
    Docket JDNo, BLM—2016—000l
    April 22, 2016

revenues to fund public projects and services.” 115’oming v. Dep ‘I. of interior, F. Supp. 3d
                                                                                      --              --


(D. Wyo. 2015). The proposed nile would also subvert pending regulatory action by the EPA. See
Reducing Methane Emissions from the Oil and Natural Gas Industry (Mar. 10, 2016)2 (“EPA
announced its next step in reducing emissions of methane from the oil and naturat gas industry:
moving to regulate emissions from existing sources.”). The AQD respectfully requests that the
BLM rescind the portions of this proposed rule that exceed its statutory authority.

Wyoming’s Expericnce

        To bolster the need for this proposed rule, the BLM claims that “no State has established a
comprehensive set of requirements addressing alt three avenues for waste-flaring, venting, and
leaks and only a few States have significant requirements in even one of these areas[.]”
         -




$1 fed. Reg. 6618. In fact, Wyoming regulates all three aspects of oil and gas production. The
Wyoming Oil and Gas Conservation Commission (WOGCC) regulates the amount of gas that is
vented or flared from a producing well, and the BLM based the routine flaring limitations in this
proposed rule on the WOGCC’s rules. 81 fed. Reg. 6619. See tlso comment Letterfrom WOGCC
Directo,’ Mark Watson to BLMDirector Kornze, Apr. 21, 2016, stthmittedto the above-referenced
docket. This rulemaking is arbitrary and capricious as applied in Wyoming because the BLM has
not “identified a gap in existing regulations the final rule will fill,” nor has it analyzed how current
Wyoming regulations “are inadequate to protect against the perceived risks.”
Wyoming v. Dep ‘t. ofInterior, F. Supp. 3d (D. Wyo. 2015).
                                 --             --




         for over 20 years, the AQD has controlled air pollution from oil and gas production sites
in Wyoming through permit requirements tailored to the oil and gas sector. See february 4, 1 997
Memorandum from AQD Administrator, Chuck Collins, to Oil and Gas Prodticers, regarding
Installation of Production Equipment Air Quality Permit Requirements (“Virtually all well
production equipment, including fuel fired equipment, separators, storage tanks, engines, and
dehydrators has the potential to emit air contaminants.”). Because the majority of oil and gas
production facilities are minor sources, the AQD establishes requirements through state
administered, federally enforceable New Source Review NSR) air quality permits. Rules Wyo.
Dep ‘1 of Envtl. Quality, Air         ch. 6, § 2. All NSR permits require owners and operators of
                              Qttcdity,

minor sources to use the best available control technology (BACT), which is a term of art that
refers to the AQD’s process of determining the most cost-effective air pollution control method,
based on the agency’s analysis of the cost of the control against the harm of the pollutant to be
avoided. Rules Wyo. Dej, ‘1 of fnvtl, Quality, Air Quality, ch. 6, § 2(c)(v). The oil and gas minor
source permitting program was a Wyoming initiative, developed by the AQD, and driven by a
legislative directive to prevent, reduce, and eliminate pollution and to retain state control over
Wyoming’s air resource. Wyo. Stat. Ann. § 35-11-102.

        The AQD has developed and regularly updates an interpretive policy that describes the
presumptive BACT for certain oil and gas production facilities in different regions of the State,
first developed m 1997 and subsequently revised in 2001, 2004, 2007, 2010, and 2013, as well as


2
 Available at: https :I/www3 .epa.govlairquality/ollandgas/pdfs/20 1 6031 Ofs.pdf (last accessed
April 19, 2016).

                                                     3
              Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 66 of 82


    Wyoming DEQ Air Quality Division Comment
    Docket I[) No. BLM—20 I 6—0001
    April 22, 2016

a pending Spring 2016 revision. (Wyoming Oil and Gas Facilities Chapter 6, Section 2 Permitting
Guidance, (Guidance)3. The relative frequency by which the AQD updates the Guidance
demonstrates the flexibility of the BACT process to capture advances in effective methods of
pollution control. Wyoming’s Guidance has requirements related to venting, leaking, and flashing
emissions from specified production processes and equipment, as well as general fugitive emission
monitoring requirements for portions of the State.4 The EPA relied on the 2010 version of the
Guidance when it first began to regulate emissions of volatile organic compounds produced by oil
and gas production facilities.

         Most oil and gas production facilities are minor sources not subject to permitting under the
Clean Air Act and, until recently, not subject to regulation by the EPA. Although Wyoming had
regulated these sources for over 20 years, there was no federal oversight of these facilities until a
few years ago when the EPA first promulgated new source performance standards for the oil and
natciral gas sector. EPA’s standards were largely based on pre-existing state programs in Wyoming
and Colorado. Oil and Natural Gas Sector: New Source Performance Standards and National
Emission Standards for Hazardous Air Pollutants Reviews; Proposed Rule 76 Fed. Reg. 52738,
52757, (Aug. 23, 2011) (EPA acknowledged role of Colorado and Wyoming in its own proposed
rule): Out in front? State wid Federal Regulation of Air Pollution Emissions oiii Oil and Gas
Production Activities in the Westerl? United States. 55 Nat. Resources J. 1 (fall 2014) (“The [EPA]
did not adopt emission standards for most oil and gas production activities until 2012, when it
relied on Colorado and Wyoming as proving grounds for control technology.”). These new federal
regulations created no significant new requirements for owners and operators of minor oil and gas
production facilities in Wyoming becatise the federal reguLations derived from requirements in the
pre—existing state program. In Wyoming, compliance with state permitting requirements generally
meets or exceeds the IPA standards.

        Yet, the BLM’s review of existing policy and regulations for controlling emissions from
oil and gas production sites ignotes Wyoming’s established and effective approach to regulating
new and modified oil and gas production facilities through the N$R permitting process? The BLM

 2013 Guidance available at: http://deq.oming.gov/aqd/new-source
review/resources/guidance-documents! (last accessed Al)r. 21, 2016).
‘
  In the roposed rule, the BLM uses the term “leak detection and repair,” which is a term of art
that describes a specific approach towards monitoring specific equipment components for leaks.
fugitive emission monitoring, on the other hand, refers to leak detection practices that are not
necessarily focused on specific leak thresholds, and allow for leak identification using alternative
methods such as optical gas imaging cameras.

  This is in contrast to regional BLM analyses in draft Environmental Impact Statements. for
example, see 2007 Technical support document for Moxa Arch Area Inifil Gas Development
Project    Draft    f IS    references   the   AQD       permitting   program, available  at:
http :llwww.blm.gov/wy/st/erinfo/NEPA/docurnents/kfo!moxa arch.html (last accessed Apr. 13,
2016). See also 2016 Continental Divide-Creston Natural Gas Development Project Final
Environmental Impact Statement, Volume 1, at 3-61, available at:
enepa-ll/public/action/eis/details?cisld=206386 (last accessed Apr. 18, 2016).

                                                 4
            Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 67 of 82


    Wyoming DEQ Air Quality Division Comment
    Docket ID No. BLM—2016—000l
    April 22, 2016

only referenced a recent Wyoming regulation that was developed to control ozone precursors
emitted from existing oil and gas production sources in the Upper Green River Basin ozone
nonattainment area. 81 fed. Reg. 6618. The BLM’s conflation of the Upper Green River Basin
existing source rule with its own foray into the realm of air emission regulations demonstrates its
lack of technical expertise. The AQD developed the existing source rule to bring the Upper Green
River Basin into attainment of the 200$ National Ambient Air Quality Standard (NAAQS) for
ozone, The existing source rule focuses entirely on limiting emissions of volatile organic
compounds and nitrogen oxides, both of which contribute to localized air pollution. When drafting
the rule, the AQD spent a significant amount of time analyzing whether certain ozone events were
driven primarily by nitrogen oxides or volatile organic compounds. This analysis identified
whether certain control technologies have the effect of mitigating or exacerbating regional
polLution. The existing source rule incidentally reaches other emissions, including methane, but it
was not designed to do so, and the AQD did not analyze methane emissions during development
of the existing source rule.6 Therefore, the BLM should not attempt to use it without understanding
whether its grafted regulations will cause more harm than good to air quality.

BLM Legal Authority

       The BLM asserts authority to promulgate this rule through two avenues minimizing
methane emissions as a form of minimizing waste of federal resources and minimizing other air
emissions as a form of public land management. This broad exercise of authority is premised on
an inaccurate chemical analysis of emission streams and on an over-reading of the BLM’s land
use management authority,

        The BLM claims authority from multiple statutes related to developing federal mineral
resources. The Mineral Leasing Act of 1920, 30 U.S.C. § 188 through 287, and the Federal Oil
and Gas Royalty Management Act, 30 U.S.C. § 1701 through 175$, each authorize the BLM to
oversee mineral leasing on federal land, which includes assessing royalties and preventing the
waste of fderaL mineral resources. The AQD does not address the BLM’s authority with respect
to royalty rates or the prevention of federal mineral resource waste. 30 U.S.C. § 226(b)(1)(A) and
1756. The AQD notes that such policy decisions extend beyond its expertise as an air pollution
control agency and provides no comment on those aspects of this proposed rule. However, the
AQD has the technical expertise to respond to BLM’s attempt to take authority over all aIr emission
streams, whether from leaking pipes, venting valves, or elsewhere, on an assumption that those
streams contain enough, ot any, methane. Recently, the BLM was reminded by a court that it may
not interpret general rulemaking authority granted by mineral leasing statutes as “authority for
comprehensive regutations of hydraulic fracturing.” Wyoming v. Dep ‘1. ofhlterior, F. Supp. 3d
                                                                                    ——




6
  Thus, the BLM should not rely on this regulation to support its own regulation of methane
emissions. The AQD developed the existing source rule based on an analysis of existing ambient
air quaLity, the influence of volatile organic compounds and nitrogen oxides on the ambient air
quality, and the emission control costs associated with lowering emissions of volatiLe organic
compounds and nitrogen oxides. ‘The AQD believes that our analysis does not translate directly
towards support of pollution control requirements developed to control methane emissions.

                                                5
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 68 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—2016—000l
April 22, 2016

--(D. Wyo. 2015). Jt may not now rely on those same stattites as authority to develop air quality
regulations.

         The BLM claims additional authority to regctlatc non-methane emissions as part of its
general land use oversight under the federal Land Policy and Management Act (fLPMA),
43 U.S.C. § 1701 through 1787. FLPMA requires the 3LM to manage public land and assure that
there is no “unnecessary or undue degradation” of federal lands. 43 U.S.C. §S 1701(a)(5) and 1732.
The longstanding BLM interpretation of this Congressional directive is that undue degradation
occurs in the air quality context when owners or operators fail to comply with federal and state air
quality standards. 43 C.F.R. § 3$09.420(b)(4). The BLM’s newfound interpretation of its own
authority to regulate air quality standards above and beyond the EPA and state air pollution
prevention agencies is unlawful because it conflicts with Congress’s “unambiguous command”
that the EPA, not the BLM, prevent air pollution. 5 U.S.C. § 706(2); 42 U.S.C. § 7401(c); Public
Lands Council v. Babbitt, 167 f.3d 1287, 1294 (10th Cir. 1999).

        The Act of March 3, 1909,25 U.S.C. § 396, the Indian Mineral Leasing Act of 1938,25
U.S.C. § 396a—g, and the Indian Mineral Development Act of 1982, 25 U.S.C. § 2101 through
2108, relate to the BLM’s authority over federal mineral resources located in Indian cotmntry, with
certain exceptions for the Osagc Tribe. A discussion of these statutes is unnecessary for the purpose
of this comment, which only challenges the BLM’s authority on non—Indian federal land. To the
extent that the BLM asserts that these provide the BLM with any Congressional authority to controL
air emissions on non-Indian land, the AQD disagrees.

BLM’s ‘Waste Prevention Authotity Does Not Reach All Emissions

        In this proposal, the BLM wrongly assumes that all emission streams produced by oil and
gas production facilities constitute a waste of federal mineral resources, specifically methane. This
assumption is inaccurate and by proceeding under this assumption, the BLM seeks to promulgate
rules in excess of its statutory authotity. Air emissions from oil and gas production facilities
contain a varying array of chemicals and chemical compounds such as carbon dioxide, nitrogen,
hydrogen sulfide, organic compounds, including methane and ethane, and volatile organic
compounds, including benzene, toluene, ethylbenzene, and xylenes. The EPA defines volatile
organic compounds in the context of controlling ozone precursors and has specifically excluded
methane and ethane, which do not form ozone, from their definition. 40 C.F.R. § 51.100(s); Rules
Wyo. Deji ‘I ofEl?vtt, Oziatit Air Quality, ch. 3, § 6(a) (incorporation of EPA definition of volatile
organic compounds).

       The only way to determine what is contained in any given air emission stream is to perform
a chemical analysis of the emission stream itself, in the absence of stream-specific chemical
analyses. which the AQD reviews through its source-specific permitting process, an agency is left
to make assumptions about what precisely is venting, flaring, or leaking from a particular source.
This has significant implications about whether a specified control technology is applied for the
purpose of improving air quality or for minimizing the waste of saleable natural gas, and which
secondary air pollutants are created through the ostensible pollution control methodology. The
BLM assumes, without requisite analysis, that there are sufficient amounts of methane in all types


                                                  6
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 69 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—2016—0001
April 22, 2016

of air emission streams at oil and gas production fitcilities to justify the breadth of this proposed
rule. This is not true.

         For example, the Wyoming well that vented the greatest quantity of air pollutants in 2014
vented a stream of emissions that was 98.5 percent nitrogen and only I 2 percent methane. (See
                                                                            —


Attachment A; correspondence between WOGCC and Samson Oil and Gas Limited, regarding
Bluff 1-1 1 oil and gas production facility, including gas analyses, indicating that the well vented
 1,245 Mcf of nitrogen gas in 108 days; Did flaring increase in 2015? Ii depends 0)7 how yozt count.
Casper Star Tribune, feb. 3, 2016). The BLM’s proposed rule would have required the operator
to tiare, rather than vent its emission stream. But the only way to do so would have been to add
flammable gas to the stream, which would have the doubly harmful effect of wasting a fuel gas
and increasing air pollution.

        Control techniques that are appropriate for a specific pollutant in a specific location may
be inappropriate for another pollutant in another location. The BLM’s proposed ruLe inexplicably
adopts a wholesale preference for flaring over venting. 81 Fed. Reg. 6617. This seems to be at
odds with the BLM’s claim that this rtile prevents waste. There is no difference, from the waste
minimization l)erspective, whether an operator vents it to the atmosphere or combusts it in a flare,
There is, however, a difference from the environmental perspective. flaring does not eliminate air
pollutioti, it is a method of converting flammable ait pollutants into dust and inflammable air
polLutants, and, eventually, water and land pollution through deposition. Regional environmental
assessments help air quality agencies determine when, and how, flaring is an appropriate pollution
control technique.

         Hydrogen sulfide and sulfur dioxide provide another example of the problems associated
with developing control techniques without knowing what is in a particular emission stream. The
AQD does not allow oil and gas operators to flare sour gas, or gas containing hydrogen sulfide
without demonstrating that the operations meet BACT, because doing so creates sulfur dioxide.
See Guidance at 1. Sulfur dioxide is a criteria pollutant regulated under the Clean Air Act, 42
U.S.C. § 7408, and it is a very heavy chemical compound. A multi-well PAD drilled into a
formation that contains sour gas has the potential to become a “major source,” subject to more
stringent state and federal regulations, if it creates enough sulfur dioxide through flaring. To
illustrate this point, flaring 40,000 thousand cubic feet (Mci) of sour gas in one year can create
100 tons of sttlfur dioxide. Facilities that emit or have the potential to emit over 100 tons of sulfur
dioxide are “major sources” tinder the Clean Air Act and have both permitting obligations and
potential penalty liabilities at the state and federal level. See generally Title V of the Clean Air
Act, 42 U.S.C. § 7661 through 766ff, and Wyo. Stat. Ann. §S 35-11-203 through -212
(establishing permitting programs for sources that emit more than 100 tons of certain air pollutants,
including sulfur dioxide): See also 42 U.S.C. § 7413, Wyo. Stat. Ann. § 35-1 1-901 (establishing
penalties for violations of air quality regulations, including major source permitting regulations).
The BI.M’s proposed rule establishes flaring limits of 21,600 Mcf per well, with exceptions for


 Available at: http://trib.comlbusiness/energy/did-flaring-increase-in-it-dc
pends-on-how-you-count/article_0e234e7a-27b6-5 I 89-b933-5ce77d56b634.html (last accessed
Apr. 11,2016).

                                                  7
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 70 of 82


Wyoming DEQ Air Qtiality Division Comment
Docket ID No. BLM—2016—000l
April 22, 2016

operators who demonstrate to the BLM’s satisfaction that such limits cause excessive costs, and
with no flaring cap on nnttti-weII PAD facilities. 81 Fed. Reg. 6682 (proposed language for
                                                                                                 §
3179.6). The BLM’s misguided proposed rule encourages oil and gas producers to flare sour gas,
thereby creating enotigh sulfur dioxide to potentially create localized air pollution concerns, as
well as trigger more stringent permitting requirements under both federal and state air quality
regulations. The BLM does not have a holistic understanding of how to regulate a broad array of
air pollutants without inadvertently causing additional air quality concerns, and should leave air
quality regulation to the subject matter expert agencies.

        The improper assertion of authority could result in the BLM forcing a generaLized pollution
control regime that exacerbates local and regionalized air pollutiona. Unlike the BLM, which has
crafted this proposed rule for the purpose of minimizing one pollutant, the AQD understands the
importance of detecting and controlling air pollutants at all levels ranging from the district
                                                                      —




engineer who wears a personal hydrogen sulfide monitor when she performs an Inspection at a
sour gas facility, to the cross-program team that develops regulations focused on minimizing
nitrogen oxides and volatile organic compounds in our Upper Green River Basin ozone
nonattainment area, to the permitting team that decides what level of additional controls are
appropriate to ensure that Wyoming coal-fired power plants do not unnecessarily contribute to
regional haze. The DIM was right to defer on air issues to the EPA and the states through their
surface regulations, and should not change that longstanding approach. 43 C.F.R.
3 809.420(b)(4).
                                                                                                  §

FLPMA Does Not Place the BLM in the EPA’s Shoes

        The BLM “may not exercise its authority in a manner that is inconsistent with the
administrative structure that Congtcss enacted into law.” Wyoming v. Dei ‘1. ofInterior,
-- F. $upp. 3d (D. Wyo. 2015) (internal citations omitted). The BLM may not exercise authority
              --



that Congress has unambiguously delegated to another federal agency. Here, Congress established
the EPA as the federal agency responsible for managing, among other environmental concerns, air
polLution prevention. 42 U.S.C. § 7401. Congress has established the BLM as the federal agency
responsible for managing public land, 1lowcvcr, that responsibility ends where the EPA’s begins.
Portions of this proposed rule encroach upon regulatoty territory that Congress has clearly
established as the EPA’s.

        Congress gave public land management authority to the BLM throttgh FLPMA and
directed the agency to manage public land on the basis of “multiple use and sustained yield.”
43 U.S.C. § 1731 and 1732(a). Congress further authorized the DIM to ensure that there is no
“unnecessary or undue degradation” of federal lands. 43 U.S.C. § 1732(b). Current BLM land use
regulations require oil and gas producers to avoid undue degradation of federal lands by


  Wyoming has primacy for general conformity through its state implementation plan (78 FR
15$, Aug. 15, 2013). The DIM would need state approval of its general conformity analysis for
the Upper Green River Basin ozone nonattainment area in order to ensure that this proposed rule
does not negatively impact state efForts to achieve and maintain ozone attainment.


                                                8
                Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 71 of 82


Wyoming DEQ Air Quality Division Comment                            -




Docket ID No. BLM—2016—000t
April 22, 2016

“comply[ing] with applicable federal and state air quality standards.” 43 C.F.R. § 3809.420(b)(4).
Recent permissions to drill issued by the 3LM in Wyoming have explicit reference to the AQD.9
In this proposed rule, the BLM unlawfully seeks to redefine the concept of undue degradation of
the air resource to give itself authority to directly regulate air emissions. This is arbitrary and
capricious because Congress explicitly delegated authority to the states and the EPA to “protect
and enhance the quality of the Nation’s air resources so as to promote the public health and welfare
and productive capacity of its population” 42 U.S.C. § 7401 (b)( 1). Under the system of cooperative
federalism undergirding the Clean Air Act, states are primarily responsible for air pollution control
at its source and the EPA is responsible for providing financial assistance and leadership over a
cooperative system to prevent and control air’ pollution at the national, regional, state, and local
levels. 42 U.S.C. § 7401(a). Congressional direction is unambiguous the EPA, not the ELM, is
                                                                        —



authorized to regulate air poii ution. Previously, through environmental analyses of federal action
required under the National Environmental Policy Act (NEPA), 42 U.S.C. § 4321 through
4370m, the ELM has appropriately deferred to the state on air quality issues.’°

         There is overlap between the 3LM’s statutory authority and that of the EPA. for example,
the EPA has the authority to reqtlire oil and gas producers to route methane, an air pollutant, to a
centralized gathering facility, and similarly, the ELM has the authority to require that operators
route alt methane, a commodity, to sales lines, or pay royalties for wasting federal mineral
resources. However, the area of overlap is small, and does not encompass the breadth of
requirements in this proposed rule. The ELM may be able to regulate air polLutants to the extent
that they are federal minerat resources, but may not regulate them both in addition to and in lieu
of the EPA. In this proposal, the ELM improperly claims authority to regulate air pollutants, as an
effort to enhance local air quaLity, 81 Fed. Reg. 6617, to minimize nuisances to local populations,
81 fed. Reg. 6627, to mitigate global climate change, $1 Fed. Reg. 6622, fot health benefits,
81 fed. Reg. 6625, and general “environmental benefits.” 81 Fed. Reg. 6670.




  for example, the following language was included in a 2012 BLM approval of an application to
drill an oil welt for federal minerals in Wyoming: “Operators are advised that prior to installation
of any oil and gas well production equipment which has the potential to emit air contaminants, the
owner or operator of the equipment must noti’ the Wyoming I)epartment of Environmental
Quality, Air Quality Division (phone 307-777-7391) to determine permit requirements. Examples
of pertinent well production equipment include fuel-fired equipment (e.g., diesel genetators).
separators. storage tanks, engines and dehydrators.”

   See Attachment B; Letter dated December 1, 2005, from the ELM’s Pinedale Field Office to
EnCana Oil & Gas (USA) Inc.,         Drill Rig Emission COA, acknowledging that the BLM does
not have authority to regulate air quality: “It has been administratively determined that ELM does
not have the authority to regulate air quality. That authority rests with the Wyoming Department
of Environmental Qutality.” See also, Attttcliineizt C; Joint Motion to Dismiss Appeal, in re B?
America Productiol? Co., IBLA Docket No. 2006-158 at ¶ 1, In two prior appeals [IBLA Docket
Nos. 97-309 and 97-346] involving other oH and gas projects in southwest Wyoming, ELM agreed
that.   other agencies regulate air emissions.”
        .   .




                                                 9
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 72 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—20 16—0001
April 22, 2016

        An overlap in the reach of two federal agencies’ collective authority does not entitle one
agency to do the work of another. for example, the Occupational Safety and Health Administration
(OSHA) and the EPA have concurrent authority over diverse types of industrial activity that have
air quality implications for both the general public exposed to ambient air, as well as for the
workers at those facilities. It makes sense for the EPA and OSHA to each ptomulgate regulations
that describe appropriate scientific methods to analyze whether a certain material contains
asbestos. Compare 40 C.F.R. § 763.80, Appendix A, subpart F with 29 C.F.R. § 1910.1001,
Appendix J. However, this overlap does not entitle the EPA to include worker protection
requirements within its asbestos regulations. It most certainly does not entitle the EPA to do so
when it knows that OSHA is in the process of collecting information to develop worker protection
requirements, which is the exact analogue of what the BLM is doing through this rulemaking.

        Portions of this proposed rule would subvert the EPA’s authority to regulate existing
sources of air pollution through a performance standard development process outlined in the Clean
Air Act. 42 U.S.C. § 741 1. Under Section 111 of the Clean Air Act, Congress established a logical
pathway for the EPA to follow when developing and updating regulations to control air emissions
from different categories of sources of air pollution. ki. Thc EPA Adiuinistrator must publish and
occasionally revise a list of sources that cause or significantly contribute to air pollution that may
“reasonably be anticipated to endanger public health or welfare.” Id. § 741 1(b)(1)(A). for each
listed source category, the EPA must first develop a standard of performance for all new or
modified sources. Id. § 741l(b)(1)(B). The standard of performance, also referred to as a new
source performance standard, or NSPS, reflects emission limits based on the best available
pollution control system. taking into account certain statutory factors such as cost and secondary
environmental impacts. Id. § 7411(a). The EPA imist review all standards every eight years and
may revise them, as appropriate. Id. Upon promulgation of NSPS, the EPA must, with certain
exceptions, subsequently develop regulations to guide states to develop plans to control existing
source category analogues or step in the shoes of states that fail to develop or enforce appropriate
plans to control emissions from existing sources. Id. § 7411(d).

         Section 111 is not a blank check to the EPA. but rather a scientific approach that the agency
uses to develop achievable emission standards for different source categories likely to harm the
public health. The EPA is currently following this approach to regulate emissions of methane and
volatile organic compounds from oil and gas production facilities. By initiating this rulemaking,
the BLM has stepped in front of the EPAs regulation of existing sources, without the benefit of
information that the EPA is in the process of collecting from oil and gas operators. Gina McCarthy,
EPA Zakn7g Steps to Cut Methane Emissions from Existing Oil and Gcis Sources, Mar, 10, 2016,11
(“This is a routine step to assist in the development process for regulations to teduce air pollution.
It helps EPA identify the most significant sources of emissions, the kinds of technologies that work
best to reduce them, and how those technologies can be applied effectively.”).

        The EPA Administrator first listed crude oil and natural gas production as a source category
subject to Section 111 rulemaking in 1979. Oil and Natural Gas Sector: New Source Performance

1
  Available at: https://blog.epa.gov/blog/20 I 6/03/epa-taking-steps-to-cut-methane-emissions-
from-existing-oil-and-gas-sources! (last accessed April 14, 2016).


                                                 10
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 73 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—20l6—0001
April 22, 2016

Standards and National Emission Standards for 1-lazardous Air Pollutants Review; Proposed Rule,
76 Fed. Reg. 52738, 52741 (Aug. 23, 2011). The EPA initially promulgated NSPS for this source
category in 1985, through two separate actions focused on different air emissions from onshore
natural gas processing plants. Standards of Performance for New Stationary Sources; Equipment
Leaks of VOC from Onshore Natural Gas Processing Plants, 50 fed. Reg. 26122 (June 24, 1985);
Standards of Performance for New Stationary Sources; Onshore Natural Gas Processing S02
Emissions, 50 fed. Reg. 40158 (Oct. 1, 1985). In 2011, the EPA first proposed NSPS to limit
emissions of volatile organic compounds from oil and gas production facilities.
76 fed. Reg. 52738. The EPA is currently revising those regulations to limit emissions of methane
as well. Oil and Natural Gas Sector; Emission Standards for New and Modified Sources,
$0 fed. Reg. 56593 (Sept. 18, 2015). After finalizing the updates to the NSPS, the EPA will likely
redirect its energy towards developing regulations focused on existing sources in that source
category. Andrew Childers. April 8, 2016. Bloombcrg BNA. EPA May Revisit Methane Rule on
New Oil, Gas Wells’2, (EPA Administrator Gina McCarthy described the proposed NSPS for the
oil and gas natural sector as “a very large signal of our commitment to move toward regulating
existing sources in the oil and gas sector.”).

        In this proposal, the BLM acknowledges the EPA’s role in developing regulations for new
and modified oil and gas production facilities, and even proposes to establish compliance
exemptions for certain requirements that are similar to requirements in the EPA’s concurrently
pending rulemaking. See, e.g., 81 fed. Reg. 6684 (proposed § 3 179.102, related to requirements
for green completions). These compliance exemptions are problematic both practically and as a
demonstration of the BLM’s lack of authority to promulgate this rule. As a practical matter, it does
not make sense to draft references in one proposed nile to another proposed rule. Assuming that
such compliance exemptions are proper, the BLM would need to revisit them all upon the EPA’s
final promulgation of its concurrent rulemaking. More importantly, these compi lance exemptions
demonstrate that the BLM is seeking to reach areas over which it has no authority. Moreover, if a
portion of its rule is the equivalent to a federal environmental regulation, then it is redundant, in
contravention of the BLM’s surface regulations as well as Executive Order 12866.
43 C.F.R. § 3809.1; 58 fed. Reg. 51735. (“[E]ach agency shall avoid regulations that are
inconsistent, incompatible, or duplicative with its other regulations or those of other Federal
agencies,”). The BLIvI creates additional interpretational problems in its attempt to control all’
emissions because the agency tises different terms from those utilized by the EPA. for example,
BLM’s proposed definitions related to “components” and “storage vessels” at’e inconsistent with
the EPA’s current detinitions of “equipment,” “process unit,” and “storage vessels.” Comj.are 81
fed. Reg. 6682 will? 40 C.F.R. § 60.5430.

        The AQD takes the position that it is not necessary to specifically describe which aspects
of which provisions the BLM is without statutory authority to promulgate for the purpose of
putting the BLM on notice of potential future litigation under the Administrative Procedure Act.
5 U.S.C. § 706. As an example of the illegal nature of this proposed rule, the BLM does not have


  Available at:
http://news.bna.com/erln/ERLNW3/sp1 it_display.adp?fedfid865 62845&vname=ernotall issues
&idaOi lg9xOc8&sptit=0 (last accessed April 11, 2016).

                                                 Il
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 74 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—2016—0001
April 22, 2016

authority to impose limits on the emissions of volatile organic compounds from crude oil and
condensate storage vessels. $1 fed. Reg. 6685. Wyoming first began to develop requirements to
control emissions of volatile organic compounds from storage tanks in 1997. See May 22, 1997
Notice from AQD Administrator Charles A. Collins, to Wyoming Oil and Gas Producers,
Rescinding Waiver Thresholds for Production facilities (“The Division will continue to work with
operators and industry associations in the development of BACT control guidelines fbr specific
production equipment, with initial emphasis on emissions of volatile organic compounds from
atmospheric storage tanks and glycol dehydrators.”). The EPA subsequently utilized the AQD’s
evolved requirements in its first version of the new source performance standards for the oil and
gas sector. 40 C.f.R. § 60.5365(e); 76 fed. Reg. 52757 (The EPA acknowledged role of Colorado
and Wyoming in their own proposed rule). 1-lere, the BLM seeks to impose additional requirements
on storage vessels, with the option of proving compliance with the EPA’s regulations.
$1 fed. Reg. 6685. This is an environmental control requirement with minimal relation to the
BLM’s authority over methane.

Variance Approval Process

         In this proposed rule, the BLM offers up state and tribal variances as a provision for
“recognizing highly effective State or tribal requirements that reduce flaring and/or venting as
much as, or mote than, the proposed rule.” fri. at 6663. Instead of offering relief the variance
provision is likely to increase regional inconsistency without solving the fundamental legal flaws
with the proposed rule. The variance process is wholly discretionary, with no opportctnity for
administrative appeal, or even for cross-agency dialogue with the EPA, the federal agency best
stilted to evaluate the stringency of federal environmental requirements. Id. at 6686. If in drafting
this proposed rule, the BLM did not mention Wyoming’s minor source permitting program,
indicating that it does not understand Wyoming’s regulatory framework, ‘hat assurance is there
that the BLM would be able to do so in the context of determining whether to grant a variance?
The variance approval process is too discretionary to be meaningfuL and does not eliminate the
unlawfulness of this proposed rtite.

        The AQD does not believe that the BLM has the authority to promulgate this rule.
However, if the BLM did have such authority, the BLM should substitute the vatiance process for
a process that grants primacy to states, Primacy would minimize administrative inefficiencies and
enable the BLM to rely upon state partners, such as Wyoming, that have robust regulatory
frameworks to limit air pollution caused by venting, flaring, and leaking. Cooperative federalism
enables federal agencies to act in oversight roles, stepping aside when states demonstrate that they
are at least as or more capable than their federal partners, and stepping in when states need
assistance. The Preamble to this proposed rule contains many positive references to Wyoming’s
existing regtilatory framework, including acknowledging portions of Wyoming regulations that
are more stringent that the BLM’s proposed rule. $1 Fed. Reg. 6654. Wyoming appreciates that
the BLM has recogni;ed the AQD’s hard work in controlling emissions from the oil and gas sector
by producing a rule heavily influenced by our pre-existing regulatory framework. The AQD
recommends that the BLM revise the variance provision of this proposed rule to allow the BLM
to grant primacy to states like Wyoming that have a demonstrated ability to limit air emissions
from the oil and gas sector.


                                                 12
          Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 75 of 82


\Vyoming DEQ Air Quality Division Comment
Docket ID No. BLM—2016—000l
April 22, 2016


frroneotis Regulatory’ Impact Analysis

         In the environmental assessment included with this proposed rule, the BLM makes the
claim that it “determined that an approach focused on royalty coltection would not be as effective
in reducing the harmful environmental impacts of vented and flared gas.” Environmental
Assessment at 9. This is the wrong analytical approach for an agency not granted authority to
regulate air quality. However, if the BLM accounts for improvements to air quality from the
proposed rule, then it must also account for negative impacts that the rule will have on existing air
quality. The BLM did not incitide an analysis of additional emissions resulting from the expanded
use of flares or combustors. Although flares are effective at controlling hydrocarbon emissions,
they consequentially create nitrogen oxides and particulate matter emissions. furthermore, the
3LM did not addtess opacity, a measure of visual obscuration that results from the increased use
of flares or combustors.

        The BLM improperly accounted for the cost of this rule because it double-counts benefits
already accruing to the airshed based on existing state regulations. The BLM also fails to account
for the administrative costs of complying with the proposed rule, in addition to pre-existing state
requitcments. for example, Tables 4a and 4b in the regulatory impact analysis list net benefits of
reducing emissions from pneumatic controller of$53-73 million dollars. Without considering state
regulations, the BLM is incorrectly calculating the potential volumes of saleable waste gas saved
by implementing the proposed rules.

         The BLM’s rule is based, in part, on emissions data from 2013, which is not representative
of current economic conditions or today’s field operations. When determining potential volumes
of saleable gas saved, the BLM did not adequately address how emissions fluctuate with the age
and type of oil or gas development. In 2013, Wyoming oil and gas operators were drilling new
wells at a rate higher rate than today. New wells typically result in higher hydrocarbon production
rates and more emissions. Additional equipment, such as condensate tanks, dehydration
equipment, and pneumatic controllers, are installed at the production site when the well first begins
production. As a welt ages and production declines, equipment is often replaced or removed as a
consequence of lower hydrocarbon production. for this reason, Wyoming anticipates waste gas
emissions will be lower than 2013 levels as Wyoming drilling activities remain below 2013 levels.
The BLM must revise its regulatory impact analysis to account for reduced waste gas emissions
that reflect the decline in drilling activities and the aging of production fields.

         The BLM’s proposed rule includes ambiguous regulatory language that potentially negates
or at least substantively reduces the estimated recoverable waste gas volumes.
See, e.g, $ 1 fed. Reg. 662 1 (exemption from replacement requirements for pneumatic pumps
when operators can demonstrate that the costs would cause the operator to “cease production and
abandon significant recoverable oil reserves under the lease.”). Oil and gas operations vary from
site to site, and AQD supports the BLM’s effort to provide operators with warranted flexibility;
however, it is not appropriate to overstate recoverable or reduced waste gas volumes when
determining the regulatory impact of this proposed rule. The BLM must revise its regulatory
impact analysis to accotint for the exemptions allowed by the proposed rule.


                                                 13
           Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 76 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—2016--000l
April 22, 2016


        The BLM’s regulatory impact analysis lacks site-specific data, which is critical both for
determining the effectiveness of emissions controls and for determining reduced waste gas
volumes resulting from equipment replacement. During the process of permitting oil and gas
production sites, the AQD requires operators to submit analytical component analyses of the
produced fluids, including gas, oil, and condensate. AQD uses this information to first determine
the overall emissions of hydrocarbons, volatile organic compounds, and hazardous air pollutants,
and then to determine appropriate levels of emissions controls. There is no “one size fits all”
approach to emissions control.

         for example, an older producing well in a production field that is using carbon dioxide for
enhanced oil recovery may have emitted 10 tons of volatile organic compounds per year. On face
value, this level of emissions may wan-ant installing a flare. A properly operated flare can achieve
a destruction efficiency of 98 percent, which would reduce emissions to the atmosphere by 9.8
tons; in ttirn, the flicility would only emit 0.2 tons of volatile organic compounds per year.
However, it is AQD’s experience that gas streams from wells where carbon dioxide is used to
enhance hydrocarbon recovery can contain a high percentage of carbon dioxide, which can lower
the heat content of the gas. Gas with a low heat content often requires the addition of supplemental
gas frequently propane to ensure that the gas fully combusts in a flare. In such situations, the
    —
                             —




AQD evaluates the technical feasibility and associated cost of requiring the use of a flare, and may
determine that the costs of adding supplemental fuel do not warrant the use of a flare. The BLM’s
regttlatory impact analysis does not adequately account for such site-specific conditions and
operational limitations when determining beneficial costs of the proposed rule.

Technical Concerns

         The AQD provides further comment on the stakeholder input to the BLM encouraging the
BLM to use NEPA reviews to prevent methane waste, and encouraging the BLM to consider
methane    wastefrom all sources in its NEPA analyses, including when considering alternatives and
mitigation measures, and when analyzing cumulative impacts. 8 1 fed. Reg. 6662. While         using

NEPA analyses may be valid approach in terms of examining (and reducing) potential methane
                         a


waste (e.g., mitigation measures), in actual practice, mitigation options are typically based on
estimated emissions and modeled ambient air impacts from the project only. Mitigation options
proposed in a Record of Decision (ROD) would not be based on actual emissions or actual field
activities, and mitigation options are typically limited to project—only impacts, and not cumulative
impacts.


        Specifically, the mitigation options evaluated are based on near-field model predicted
impacts from a few different configutations of wells, well pads and ancillary equipment located
on a one square mile area. These somewhat generic scenarios do not represent actual waste
volumes that may be generated, Further, a typical oil and     gas  EIS project may involve many
different operators, and the modeling scenarios associated with the NIPA near-field analysis may
not account   forthe actual practices of the various operators, nor the specific opportunities these
operators woul ct have to implement waste mini tmzation.




                                                 ‘4
         Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 77 of 82


Wyoming DEQ Air Quality Division Comment
Docket ID No. BLM—2016—000l
April 22, 2016

         The AQD has concerns regarding the proposed amendments requiring that, when
submitting an APD for a development oil well, an operator would also have to submit a waste
minimization plan, which would not be part of the APD, and the exectition of which would not be
enforceable. 81 Fed. Reg. 6663. The Preamble to the Proposed Rule states that the waste
minimization plan would not be part of the APD, and the execution of which wotild not be
enforceable. The APD process would seem to be one of the most effective mechanisms to engage
with and reqtiire operators to evaluate waste minimization techniques before getting approval to
drill. If the waste minimization plan is not part of the APD, and the execution of the plan is not
enforceable, then there does not appear to be a reliable mechanism to engage operators seeking
APD’s to offer creditable information, or to be held accountable for implementing their waste
minimization plan.

Conclusion

         The AQD appreciates the time and resources committed by the BLM in developing the
proposed rule and in considering respective revisions or suggestions that have been offered by
state air agencies and other stakeholders. In this rulemaking, the BLM seeks to propel itself well
beyond its role as a federal Land management agency. The proposed rule crosses the line from a
waste minimization rule into an environmental regulation. This is not just a clarifIcation of when
emissions are considered waste subject to royalty payments; this is an air quality rule. The AQD
recommends that the BLM rescind the portions of this rule that are beyond its statutory authority.
As always, the AQD is available to discuss any of the concerns outlined in this letter. Please feel
free to contact the AQD Administrator, Nancy Vehr, at 307-777-7391.

Sincerely,



Todd Parfitt
DEQ Director


Cc:    Nancy Vehr, AQD Administrator
       Cohn McKee, Wyoming Governor’s Office Policy Advisor
       Peter Michael, Wyoming Attorney General
       Mark Watson, Wyoming Oil and Gas Conservation Commission




                                                15
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 78 of 82




ATTACHMENT 5
       Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 79 of 82




WYOMING ATTORNEY GENERAL’S OFFICE
ERIK E. PETERSEN, WSB No. 7-5608 (pro hac vice pending)
MICHAEL M. ROBINSON, WSB No. 6-2658 (pro hac vice pending)
Senior Assistant Attorneys General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
Telephone: (307) 777-6946
Facsimile: (307) 777-3542
erik.petersen(ciwyo.gov
mike.robinson(wyo.gov

DOWNEY BRAND LLP
CHRISTIAN L. MARSH (Bar No. 209442)
455 Market Street, Suite 1500
San Francisco, CA 94105
Telephone: (415) 848-4800
facsimile: (415) 848-4801
ctnarsh(cidowneybrand.com

Attorneys for THE STATE OF WYOMING

                IN THE UNITED STATES DISTRICT COURT

            FOR THE NORTHERN DISTRICT OF CALIFORNIA

STATE OF CALIFORNIA, by and
through XAVIER BECERRA, Attorney               Case No. 4:18-cv-05712-YGR
General, and the CALIFORNIA AIR
RESOURCES BOARD; and STATE OF
NEW MEXICO, by and through
HECTOR BALDERAS, Attorney
General,                                       DANIEL W. NOBLE
                                               AFFIDAVIT
              Plaintiffs,

       V.


RYAN ZINKE, Secretary of the Interior,
JOSEPH R. BALASH, Assistant
Secretary for Land and Minerals
Management, United States Department
of the Interior; UNITED STATES
BUREAU OF LAND MANAGEMENT;
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 80 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 81 of 82
Case 4:18-cv-05712-YGR Document 42 Filed 10/29/18 Page 82 of 82
